 

Exhibit 10.54

 



 [tv516391_img1.jpg]

Loan Agreement – SFR (Revised 6-29-2018)

 

Freddie Mac Loan Number:

505040506



 



Borrower: Reven Housing Funding 1, LLC Lender: Arbor Agency Lending, LLC
Effective Date: September 28, 2018 Loan Amount: $51,362,000.00



 

This Loan Agreement (“Loan Agreement”) is made by and between Borrower and
Lender and is dated as of the Effective Date. Lender has agreed to make and
Borrower has agreed to accept a loan for the Loan Amount (“Loan”) upon the terms
and subject to the conditions in this Loan Agreement. The Loan will be evidenced
by the Note and will bear interest and be paid in accordance with the payment
terms set forth in the Note. Lender and Borrower each acknowledge the receipt
and sufficiency of adequate consideration for the making and receiving of this
Loan.

 

Table of Contents       Article I Key Terms Article VII Transfers Article II
Security Agreement Article VIII Events of Default and Remedies Article III
Personal Liability Article IX Release; Indemnity Article IV Reserve Funds and
Requirements Article X Miscellaneous Provisions Article V Representations and
Warranties Article XI Defined Terms Article VI Covenants    



 

ARTICLE I – KEY TERMS.

 

Modifications and Riders x Loan Agreement modifications are included in Exhibit
B ¨ The following rider(s) are attached to this Loan Agreement:
[if checked, list]

 

Base Recourse A portion of the Indebtedness equal to 25% of the Loan Amount (see
Article III)

 

Tax, Insurance, and HOA Fee Reserves   Taxes -            x Collected or     ¨
Deferred Insurance premiums - x Collected or ¨ Deferred HOA Fees -     ¨
Collected or     x Deferred   (See Article IV)  

 

Capital Replacement and Repair Reserve Capital Replacement and Repair Reserve
Monthly Deposit of $41,200.00 is x Collected or ¨ Deferred ¨ One Time Capital
Replacement Deposit of $ ______________ is required for Additional Capital
Replacements. ¨ One Time Repair Deposit of $ ______________is required for
Priority Repairs Capital Replacement and Repair Reserve Fund Disbursement
Minimum is $10,000.

(See Article IV)

Recourse and other requirements related to Repairs are detailed in Sections
3.03, 3.04, and Section 6.14.

  

Required Additional Capital Replacements and Repairs ¨

Additional Capital Replacements are required and are listed in Exhibit B.

The Additional Capital Replacements Completion Date is_______ days after the
Effective Date.

x Priority Repairs are required and are listed in Exhibit B.

 

Loan Agreement – SFRPage 1

 

 



Special Purpose Reserve ¨

One Time Special Purpose Reserve Fund Deposit in the amount of $ ________ is
required

The Termination Date is _________ days after the Effective Date. The Release
Conditions are listed in Exhibit B.

(See Article IV)

  

Property Management As of the Effective Date, the Mortgaged Properties are
managed by the following Property Manager(s): Marathon Management, LLC WFI
Management, LLC (D/B/A Anchor Property Management) SunCoast Property Management,
LLC AHI Properties, LLC (See Section 6.09 for requirements for management of the
Mortgaged Properties.)



 

Required Rent to Debt Service Ratio Property Release Cap 1.40 : 1:00 124
Mortgaged Properties (See Section 7.05 for Mortgaged Property release
provisions.)

 

Guarantor(s) Reven Housing REIT, Inc.    

 

Pledgor Reven Housing Funding Manager, LLC

 

Notices Addresses for Notices as of the Effective Date are as follows (See
Section 10.03) If to Lender: Arbor Agency Lending, LLC   3360 Walden Avenue,
Suite 114   Depew, New York 14043 If to Borrower: Reven Housing Funding 1, LLC  
875 Prospect Street, Suite 304   La Jolla, CA 92037   Attn: Thad Meyer

 

Loan Agreement – SFRPage 2

 

 

ARTICLE IISECURITY AGREEMENT.

 

2.01Uniform Commercial Code Security Agreement. This Loan Agreement is also a
security agreement for any portion of the Mortgaged Properties which, under
applicable law, may be subjected to a security interest under the UCC, for the
purpose of securing Borrower’s obligations under this Loan Agreement and to
further secure Borrower’s obligations under the Note, Security Instrument and
other Loan Documents, whether the Mortgaged Properties are owned now or acquired
in the future, and all products and cash and non-cash proceeds of the Mortgaged
Properties and all Reserve Funds (collectively, “UCC Collateral”), and by this
Loan Agreement, Borrower grants to Lender a security interest under the UCC in
the UCC Collateral.

 

ARTICLE IIIPERSONAL LIABILITY.

 

3.01Limited Recourse Generally. Except as otherwise provided in this Article
III, neither Borrower, Pledgor, nor any member or manager of Pledgor will have
any personal liability under the Note, this Loan Agreement or any other Loan
Document for the repayment of the Indebtedness or for the performance of or
compliance with any other obligations of Borrower under the Loan Documents, and
Lender’s only recourse for the satisfaction of the Indebtedness and the
performance of such obligations will be Lender’s exercise of its rights and
remedies with respect to the Mortgaged Properties, the equity interests in
Borrower pursuant to the terms of the Pledge Agreement, and to any other
collateral held by Lender as security for the Indebtedness. This limitation on
Borrower’s liability will not limit or impair Lender’s enforcement of its rights
against any Guarantor.

 

3.02Base Recourse. Borrower will be personally liable to Lender for the Base
Recourse specified in Article I (“Base Recourse”), plus any other amounts for
which Borrower has personal liability under this Article III.

 

3.03Loss or Damage Recourse. Borrower will be personally liable to Lender for
the repayment of a portion of the Indebtedness equal to any loss or damage
suffered by Lender as a result of the occurrence of any of the following events:

 

(a)Borrower fails to complete any of the Priority Repairs.

 

(b)Borrower fails to pay to Lender upon demand after an Event of Default all
Rents to which Lender is entitled under Section 3 of the Security Instrument and
the amount of all security deposits collected by Borrower from tenants then in
residence. This Section 3.03(b) will not apply if Borrower’s failure is a result
of a valid order issued in, or an automatic stay applicable because of,
bankruptcy, receivership, or a similar judicial proceeding.

 

(c)Borrower fails to apply all Insurance proceeds and Condemnation proceeds as
required by this Loan Agreement. This Section 3.03(c) will not apply if
Borrower’s failure is a result of a valid order issued in, or an automatic stay
applicable because of, bankruptcy, receivership, or a similar judicial
proceeding.

 

(d)If an Event of Default has occurred and is continuing, Borrower fails to
deliver all Books and Records, contracts, Leases and other instruments relating
to the Mortgaged Properties or their operation in accordance with the provisions
of Section 6.07.

 

(e)Borrower fails to pay when due any of the following:

 

(i)Taxes, if Lender does not collect a Tax Reserve Fund.

 

(ii)Insurance premiums, if Lender does not collect an Insurance Reserve Fund.

 

(iii)Water and sewer charges that could become a lien on any Mortgaged Property.

 

Loan Agreement – SFRPage 3

 

 

(iv)Assessments or any Other Charges that could become a lien on any Mortgaged
Property.

 

(v)Transfer or recording Taxes required to be paid by Borrower.

 

(f)Borrower engages in any willful act of material waste of any Mortgaged
Property.

 

(g)Any of the following Transfers occurs:

 

(i)Any Person that is not an Affiliate of Borrower or a Borrower Principal
creates a mechanic’s lien or other involuntary lien or encumbrance against any
Mortgaged Property and Borrower has not complied with the provisions of Article
VII.

 

(ii)A Transfer by devise, descent or operation of law occurs upon the death of a
natural person and such Transfer does not meet Lender’s requirements in Article
VII.

 

(iii)Borrower grants an easement that does not meet Lender’s requirements.

 

(iv)Borrower executes a Lease that does not meet Lender’s requirements.

 

(h)If any Mortgaged Property is located in Ohio and such Mortgaged Property is
subject to any oil or gas lease, pipeline agreement, or other instrument related
to the production or sale of oil or natural gas that under applicable state law
has been given priority over the Security Instrument.

 

(i)If any Mortgaged Property is non-conforming under the applicable zoning laws,
ordinances and/or regulations in the applicable Property Jurisdiction (“Zoning
Code”), either of the following circumstances occurs following a casualty
affecting the Mortgaged Property and the Borrower does not Transfer the
Mortgaged Property to a third party pursuant to either Section 7.05(a) or
Section 7.05(b):

 

(i)The Improvements impacted by the casualty cannot be rebuilt or restored to
their pre-casualty condition under the terms of the Zoning Code and the
Mortgaged Property Insurance proceeds available to Lender under the terms of
this Loan Agreement are insufficient to repay the Indebtedness in full.

 

(ii)Borrower fails to commence and diligently pursue completion of any
Restoration within the time frame required by both the Zoning Code and any
permits issued pursuant to the Zoning Code which are necessary to allow the
Restoration of such Mortgaged Property to its pre-casualty condition.

 

(j)If primary ingress to and egress from a Mortgaged Property is through an
easement or private road, any party takes, or threatens to take, any action to
deny ingress to or egress from such Mortgaged Property from or to a publicly
dedicated and maintained right-of-way.

 

(k)If Borrower fails to pay in full the amount of principal and interest due
under the Note on each of the first three Payment Dates under the Note.

 

(l)Any Loan Party commences any legal or other proceeding related to the Loan
that delays, opposes, impedes, obstructs, hinders, enjoins or otherwise
interferes with or frustrates the efforts of Lender to exercise any rights and
remedies available to Lender under the Loan Documents, except for any
proceedings instituted in good faith or are otherwise expressly permitted under
the Loan Documents.

 

(m)Borrower or Pledgor fails to comply with any provision of Section 6.13(a)(i)
through (iv) and Section 6.13(a)(vii) through (xiii) (subject to possible full
recourse liability as set forth in Section 3.05(b)).

 

Loan Agreement – SFRPage 4

 

 

(n)Borrower or any Affiliate or employee of Borrower makes an unintentional
written material misrepresentation in connection with (i) the application for or
creation of the Indebtedness, (ii) on-going financial or other reporting
requirements or information required by the Loan Documents, or (iii) any request
by Borrower or Guarantor for any action or consent by Lender; provided that the
assumption will be that any written material misrepresentation was intentional
and the burden of proof will be on Borrower to prove that there was no intent.

 

3.04Performance and Cost Recourse. Borrower will be personally liable to Lender
for all of the following:

 

(a)The performance of, and the cost to Lender of any nonperformance of, all of
Borrower’s obligations under each of the following:

 

(i)Section 6.14(a) (relating to completion of Priority Repairs).

 

(ii)Sections 6.12 and 9.02(b) (relating to environmental matters).

 

(b)The cost to Lender of each of the following:

 

(i)Any audit required under Section 6.07.

 

(ii)Any expenses incurred in connection with the collection of any amount for
which Borrower is personally liable under this Article III, including Attorneys’
Fees and Costs and the costs of conducting any independent audit of Borrower’s
Books and Records to determine the amount for which Borrower has personal
liability.

 

3.05Full Recourse. Borrower will become personally liable to Lender for the
repayment of all of the Indebtedness upon the occurrence of any of the
following:

 

(a)Borrower or Pledgor fails to comply with Sections 6.13(a)(v) or (vi).

 

(b)Borrower or Pledgor fails to comply with any provision of any of Sections
6.13(a)(i) through (iv) or Sections 6.13(a)(vii) through (xiii) and a court of
competent jurisdiction holds or determines that such failure or combination of
failures is the basis, in whole or in part, for the substantive consolidation of
the assets and liabilities of Borrower and/or Pledgor with the assets and
liabilities of a debtor pursuant to Title 11 of the Bankruptcy Code.

 

(c)A Transfer that is an Event of Default under Section 7.02 occurs, other than
a Transfer set forth in Section 3.03(g) (for which Borrower will have personal
liability for Lender’s loss or damage); provided, however, that Borrower will
not have any personal liability for a Transfer consisting solely of the
involuntary removal or involuntary withdrawal of a general partner in a limited
partnership or a manager in a limited liability company.

 

(d)There was fraud or intentional written material misrepresentation by Borrower
or any Affiliate or employee of Borrower in connection with (i) the application
for or creation of the Indebtedness, (ii) on-going financial or other reporting
requirements or information required by the Loan Documents, or (iii) any request
by Borrower or Guarantor for any action or consent by Lender.

 

(e)A Bankruptcy Event occurs with respect to Borrower.

 

3.06Exercise of Lender’s Rights and Application of Payment. If Borrower has
personal liability under this Article III, then Lender may, to the fullest
extent permitted by applicable law, exercise its rights against Borrower
personally without regard to whether Lender has exercised any rights against a
Mortgaged Property or any other security, or pursued any rights against any
Guarantor, or pursued any other rights available to Lender under the Note, this
Loan Agreement, any other Loan Document or applicable law. To the fullest extent
permitted by applicable law, in any action to enforce Borrower’s personal
liability under this Article III, Borrower waives any right to set off the value
of a Mortgaged Property against such personal liability. All payments made by
Borrower with respect to the Indebtedness and all amounts received by Lender
from the enforcement of its rights under the Loan Documents will be applied
first to the portion of the Indebtedness for which Borrower has no personal
liability.

 

Loan Agreement – SFRPage 5

 

 

ARTICLE IVRESERVE FUNDS AND REQUIREMENTS.

 

4.01Reserves Generally.

 

(a)Establishment of Reserve Funds. Each Reserve Fund marked in Article I as
required or collected will be established on the Closing Date and funded in
accordance with this Article IV. Upon Notice to Borrower following (i) an Event
of Default or (ii) a Transfer requiring Lender’s approval under Article VII,
Lender may require Borrower to establish and make deposits into any Reserve Fund
marked in Article I as deferred.

 

(b)Investment of Reserve Funds. All Reserve Funds will be deposited in an
Eligible Account at an Eligible Institution or invested in “permitted
investments” as then defined and required by the Rating Agencies. Lender will
not be obligated to open additional accounts or deposit Reserve Funds in
additional institutions when the amount of any Reserve Fund exceeds the maximum
amount of the federal deposit insurance or guaranty. Borrower acknowledges and
agrees that it will not have the right to direct Lender as to any specific
investment of monies in any Reserve Fund. Lender will not be responsible for any
losses resulting from investment of monies in any Reserve Fund or for obtaining
any specific level or percentage of earnings on such investment. Unless
applicable law requires, Lender will not be required to pay Borrower any
interest, earnings or profits on any Reserve Funds. Any amounts deposited with
Lender under this Article IV will not be trust funds, nor will they operate to
reduce the Indebtedness, unless applied by Lender for that purpose pursuant to
the terms of this Loan Agreement.

 

(c)Use of Reserve Funds; No Disbursements during Event of Default. Each Reserve
Fund will, except as otherwise provided in this Loan Agreement, be used for the
sole purpose of paying, or reimbursing Borrower for payment of, the item(s) for
which the applicable Reserve Fund is established. Except as specified in this
Loan Agreement, monies in one Reserve Fund will not be used to pay, or reimburse
Borrower for, matters for which another Reserve Fund has been established.
Lender will not be obligated to make disbursements from any Reserve Fund if any
Event of Default has occurred and is continuing. If an Event of Default has
occurred and is continuing, then Lender may use any Reserve Fund for the payment
or performance of any obligation of Borrower to Lender or otherwise with respect
to any Mortgaged Property.

 

(d)Termination of Reserve Funds. Upon payment in full of the Indebtedness,
Lender will pay to Borrower all funds remaining in any Reserve Funds.

 

(e)Release of Mortgaged Properties. Upon the release of any Mortgaged Property
from the applicable Security Instrument pursuant to this Agreement, if Lender
determines that all Reserve Funds are fully funded, Lender will pay to Borrower
all funds in any Reserve Funds that relate solely to such Release Property.

 

4.02Tax, Insurance, and HOA Fee Reserves.

 

(a)Deposits. When required by Lender, Borrower will deposit with Lender on the
Closing Date and on each Payment Date under the Note an additional amount
sufficient to accumulate with Lender the entire sum required to pay, when due,
Taxes (“Tax Reserve Fund”) and HOA Fees (“HOA Reserve Fund”) and 110% of the
entire sum required to pay, when due, Insurance premiums (“Insurance Reserve
Fund”).

 

The amount of each required deposit into the Tax Reserve Fund, the Insurance
Reserve Fund and the HOA Reserve Fund must be sufficient to enable Lender to pay
the Taxes, Insurance premiums or HOA Fees, as applicable, before the last date
upon which the payment may be made without any penalty or interest charge being
added with a 10% additional deposit amount with respect to the Insurance Fund.

 

Loan Agreement – SFRPage 6

 

 

(b)Disbursements.

 

(i)Lender will pay Taxes from the Tax Reserve Fund held by Lender upon Lender’s
receipt of a bill or invoice for Taxes and, once received, prior to the addition
of any interest, penalty, or cost for nonpayment. Lender will have no obligation
to pay Taxes to the extent the amount payable exceeds the Tax Reserve Fund then
held by Lender. Lender may pay Taxes according to any bill, statement or
estimate from either the appropriate public office or the Borrower without
inquiring into the accuracy of the bill, statement or estimate.

 

(ii)Lender will pay Insurance premiums from the Insurance Reserve Fund held by
Lender upon Lender’s receipt of a bill or invoice for Insurance premiums and,
once received, prior to the addition of any interest, penalty, or cost for
nonpayment. Lender will have no obligation to pay Insurance premiums to the
extent the amount payable exceeds the Insurance Reserve Fund then held by
Lender. Lender may pay Insurance premiums according to any bill, statement or
estimate from either an insurance company or the Borrower without inquiring into
the accuracy of the bill, statement or estimate.

 

(ii)Lender will pay HOA Fees from the HOA Reserve Fund held by Lender upon
Lender’s receipt of a bill or invoice for HOA Fees and, once received, prior to
the addition of any interest, penalty, or cost for nonpayment. Lender will have
no obligation to pay HOA Fees to the extent the amount payable exceeds the HOA
Reserve Fund then held by Lender. Lender may pay HOA Fees according to any bill,
statement or estimate from an HOA or the Borrower without inquiring into the
accuracy of the bill, statement or estimate.

 

(c)Adjustments to Reserve Fund Deposits. If at any time the amount of the Tax
Reserve Fund, the Insurance Reserve Fund or the HOA Reserve Fund held by Lender
for payment of Taxes, Insurance premiums or HOA Fees exceeds the amount
reasonably deemed necessary by Lender, then the excess will be credited against
future payments into the applicable Reserve Fund. If at any time the amount of
the Tax Reserve Fund, the Insurance Reserve Fund or the HOA Reserve Fund is less
than the amount reasonably estimated by Lender to be necessary, then Borrower
will pay to Lender the amount of the deficiency within 20 days after Notice from
Lender.

 

(d)Delivery of Invoices; Proof of Payment by Borrower. Borrower will promptly
deliver to Lender a copy of all notices of, and invoices for, Taxes, Insurance
premiums and HOA Fees. If Lender has not established a Reserve Fund for Taxes,
Insurance premiums or HOA Fees, then on or before the date the Taxes, Insurance
premiums or HOA Fees are due, Borrower will provide Lender with proof of payment
of the Taxes, Insurance premiums or HOA Fees.

 

4.03Special Purpose Reserve Fund.

 

(a)Deposit. If a Special Purpose Reserve is required in Article I, then Borrower
will pay to Lender on the Closing Date the amount set forth in Article I
(“Special Purpose Reserve Fund”).

 

(b)Disbursements. Lender will disburse the funds in the Special Purpose Reserve
Fund to Borrower when the Release Conditions specified in Exhibit B have been
satisfied in Lender’s discretion.

 

(c)Application of Reserve Funds after the Termination Date. If Borrower has not
satisfied the Release Conditions on or before the Termination Date specified in
Article I, then Lender may apply some or all of the Special Purpose Reserve Fund
to the Indebtedness, and Borrower will pay a prepayment premium computed using
the formula set forth in the Note with respect to any such prepayment of
principal under the Note. Borrower may not pay the prepayment premium from funds
drawn from the Special Purpose Reserve Fund.

 

Loan Agreement – SFRPage 7

 

 

4.04Capital Replacement and Repair Reserve Fund.

 

(a)Monthly Deposits.  If the Capital Replacement and Repair Reserve Monthly
Deposit is shown as collected in Article I, then on each Payment Date under the
Note, Borrower will pay to Lender the Capital Replacement and Repair Reserve
Monthly Deposit amount shown in Article I (“Capital Replacement and Repair
Reserve Fund”).

 

(b)Disbursements from Capital Replacement and Repair Reserve Fund. Lender will
disburse funds from the Capital Replacement and Repair Reserve Fund to Borrower
for payment or reimbursement of, or to defray the cost of, each of the
following, provided the conditions set forth in Sections 4.04(f) and (g) are
satisfied:

 

(i)Replacing any of the items listed in Schedule II and other items that Lender
may approve after the Effective Date, subject to any conditions that Lender may
require (“Basic Capital Replacements,” and together with any Additional Capital
Replacements listed in Exhibit B, “Capital Replacements”).

 

(ii)Completing the Priority Repairs, provided a Repair Deposit is required in
Article I.

 

(c)Additional Capital Replacements Deposit. If an Additional Capital
Replacements Deposit is required in Article I, then on the Closing Date,
Borrower will pay the Additional Capital Replacements Deposit to Lender for
deposit into the Capital Replacement and Repair Reserve Fund. The Additional
Capital Replacements Deposit will be available to reimburse Borrower only for
reimbursement of, or to defray, the cost of the Additional Capital Replacements
listed in Exhibit B.

 

Borrower may not displace or relocate tenants to undertake or complete the
Additional Capital Replacements unless such displacement or relocation has been
approved by Lender. Borrower must complete the Additional Capital Replacements
on or before the Additional Capital Replacements Completion Date specified in
Article I, as may be extended by Lender in its discretion. Any funds from the
Additional Capital Replacements Deposit remaining in the Capital Replacement and
Repair Reserve Fund after the Additional Capital Replacements are completed in a
manner satisfactory to Lender will be returned to Borrower.

 

(d)Repair Deposit. If a Repair Deposit is required in Article I, then on the
Closing Date, Borrower will pay the Repair Deposit to Lender for deposit into
the Capital Replacement and Repair Reserve Fund. The Repair Deposit will be
available to reimburse Borrower only for payment or reimbursement of, or to
defray the cost of, completing Priority Repairs. Any funds from the Repair
Deposit remainingin the Capital Replacement and Repair Reserve Fund after all of
the Priority Repairs are completed in a manner satisfactory to Lender will be
returned to Borrower.

 

(e)Insufficient Amount in Capital Replacement and Repair Reserve Fund. If
Borrower requests disbursement from the Capital Replacement and Repair Reserve
Fund for a Capital Replacement or a Priority Repair in an amount that exceeds
the amount on deposit in the Capital Replacement and Repair Reserve Fund, then
Lender will disburse to Borrower only the amount on deposit in the Capital
Replacement and Repair Reserve Fund. Borrower will pay all additional amounts
required in connection with any such Capital Replacement or Priority Repair from
Borrower’s own funds.

 

(f)Limits on Disbursements. Lender will disburse funds from the Capital
Replacement and Repair Reserve Fund no more frequently than once per calendar
month, and no disbursement will be made in an amount less than the Capital
Replacement and Repair Reserve Fund Disbursement Minimum specified in Article I.

 

(g)Performance of Capital Replacements and Priority Repairs; Requests for
Disbursement.

 

(i)If Borrower determines that a Capital Replacement is necessary or desirable,
then Borrower will perform such Capital Replacement and request from Lender, in
writing, payment or reimbursement for the cost of such Capital Replacement from
the Capital Replacement and Repair Reserve Fund using the Disbursement Request
attached to this Loan Agreement as Exhibit A. The Disbursement Request must be
accompanied by paid invoices or bills that show Borrower has paid for the
applicable Capital Replacement.

 

Loan Agreement – SFRPage 8

 

 

(ii)Borrower must complete all Priority Repairs pursuant to Section 6.14. After
Borrower performs one or more Priority Repairs, Borrower may request from Lender
reimbursement for the cost of such Priority Repair(s) from the Capital
Replacement and Repair Reserve Fund using the Disbursement Request attached to
this Loan Agreement as Exhibit A. The Disbursement Request must be accompanied
by paid invoices or bills that show Borrower has paid for the applicable
Priority Repair.

 

(iii)If requested by Lender, Borrower must provide any other information,
documents, lien waivers, certifications, or professional engineering reports
regarding the work and the cost of such Capital Replacements or Priority
Repairs. Lender, at its option, may retain a professional inspection engineer or
other qualified third party to inspect any Capital Replacement or Priority
Repair. If Lender retains such a third party, then it will charge Borrower an
amount sufficient to pay all reasonable costs and expenses charged by such third
party inspector. Lender may, at its election, either deduct such cost from the
Capital Replacement and Repair Reserve Fund or send Borrower a Notice of the
amount of such charge, which Borrower must pay within 20 days following its
receipt of such Notice.

 

(iv)If Lender reasonably determines at any time that a Capital Replacement or a
Repair is necessary for the proper maintenance of a Mortgaged Property, then
Lender will give Notice to Borrower requesting that Borrower obtain and submit
to Lender bids for all labor and materials required in connection with such
Capital Replacement or Repair. In response, Borrower will submit such bids and a
time schedule for completing each Capital Replacement or Repair to Lender within
30 days after Borrower’s receipt of Lender’s Notice. Borrower will perform such
Capital Replacement or Repair in conformity with the requirements of this
Section 4.04 and then may request reimbursement for such Capital Replacement or
Repair in accordance with this Section 4.04.

 

(h)Adjustments to Reserve Fund Deposits. If the initial term of the Loan is
greater than 120 months, then following each of the 120th and 180th Payment
Dates under the Note, Lender may adjust the amount of the Capital Replacement
and Repair Reserve Monthly Deposit based on Lender’s most recent assessment of
the physical condition of the Mortgaged Properties and will provide Borrower
Notice of this revised Capital Replacement and Repair Reserve Monthly Deposit
amount. Borrower will begin paying this revised Capital Replacement and Repair
Reserve Monthly Deposit on the next Payment Date following its receipt of the
Notice from Lender.

 

ARTICLE VREPRESENTATIONS AND WARRANTIES.

 

Borrower represents and warrants to Lender as follows as of the Effective Date:

 

5.01Review of Documents. Borrower has reviewed: (a) the Commitment Letter, (b)
the Note, (c) this Loan Agreement, (d) the Security Instrument(s), (e) the
Pledge Agreement and (f) all other Loan Documents.

 

5.02Condition of Mortgaged Properties. Except as Borrower may have disclosed to
Lender in writing in connection with the issuance of the Commitment Letter
(which written disclosure may be in certain written reports accepted by Lender
in connection with the funding of the Indebtedness and dated prior to the
Effective Date), no Mortgaged Property has been damaged by fire, water, wind or
other cause of loss, or, if so damaged, any previous damage to a Mortgaged
Property has been fully restored.

 

5.03No Condemnation. No part of any Mortgaged Property has been taken in
Condemnation or other similar proceeding, and, to the best of Borrower’s
knowledge after due inquiry and investigation, no such proceeding is pending or
threatened for the partial or total Condemnation or other taking of a Mortgaged
Property.

 

Loan Agreement – SFRPage 9

 

 

5.04Actions; Suits; Proceedings. There are no judicial, administrative,
mediation or arbitration actions, suits or proceedings pending or, to the best
of Borrower’s knowledge, threatened in writing against or affecting Borrower,
any Borrower Principal, or any Mortgaged Property which, if adversely
determined, would have a Material Adverse Effect.

 

5.05Environmental. Except as previously disclosed by Borrower to Lender in
writing (which written disclosure may be in certain environmental assessments
and other written reports accepted by Lender in connection with the funding of
the Indebtedness and dated prior to the Effective Date), each of the following
is true:

 

(a)Borrower has not at any time engaged in, caused, or permitted any Prohibited
Activities or Conditions on any Mortgaged Property.

 

(b)To Borrower’s knowledge, no Prohibited Activities or Conditions exist or have
existed on any Mortgaged Property.

 

(c)No Mortgaged Property contains any underground storage tanks, and, to
Borrower’s knowledge, no Mortgaged Property has contained any underground
storage tanks in the past. If there is an underground storage tank located on
the Mortgaged Property that has been previously disclosed by Borrower to Lender
in writing, that tank complies with all requirements of Hazardous Materials
Laws.

 

(d)To the best of Borrower’s knowledge after due inquiry and investigation,
Borrower has complied with all Hazardous Materials Laws, including all
requirements for notification regarding releases of Hazardous Materials.

 

(e)There are no actions, suits, claims, or proceedings pending or, to the best
of Borrower’s knowledge after due inquiry and investigation, threatened in
writing, that involve the Mortgaged Property and allege, arise out of, or relate
to any Prohibited Activity or Condition.

 

(f)Borrower has received no actual or constructive notice of any written
complaint, order, notice of violation or other communication from any
Governmental Authority with regard to air emissions, water discharges, noise
emissions or Hazardous Materials, or any other environmental, health or safety
matters affecting any Mortgaged Property or any property that is adjacent to any
Mortgaged Property.

 

5.06No Labor or Materialmen’s Claims. Except as described on Exhibit B, Borrower
represents and warrants that all parties furnishing labor and materials for
which a Lien or claim of Lien may be filed against any Mortgaged Property have
been paid in full and there are no mechanics’, laborers’ or materialmen’s Liens
or claims outstanding for work, labor or materials affecting any Mortgaged
Property, whether prior to, equal with or subordinate to the Lien of the
Security Instrument, except such Liens or claims that Borrower has disclosed to
both Lender and the title company and which are insured against by the policy of
title insurance to be issued in connection with the Loan.

 

5.07Compliance with Applicable Laws and Regulations. Each of the following is
true:

 

(a)All Improvements and the use of each Mortgaged Property comply with all
applicable statutes, rules, and regulations, including all applicable statutes,
rules, and regulations pertaining to requirements for equal opportunity,
anti-discrimination, fair housing, environmental protection, zoning, and land
use (“legal non-conforming” status with respect to uses or structures will be
considered to comply with zoning and land use requirements for the purposes of
this representation).

 

(b)The Improvements comply with applicable health, fire, and building codes.

 

(c)Neither Borrower nor any Property Manager has knowledge of any illegal
activities relating to controlled substances on any Mortgaged Property.

 

Loan Agreement – SFRPage 10

 

 

(d)No Mortgaged Property is (a) zoned for, or being used for, any purpose other
than a one to four unit single-family residential or residential condominium
occupancy, (b) an assisted living facility, or (c) subject to any rent control,
rent stabilization or similar law limiting, or placing conditions upon, the
amount of rent that can be charged under a Lease or the ability of a landlord to
decline the renewal or extension of a Lease.

 

5.08Access; Utilities; Tax Parcels. Each Mortgaged Property: (a) has ingress and
egress via a publicly dedicated right of way or via an irrevocable easement
permitting ingress and egress, (b) is served by public utilities and services
generally available in the surrounding community or otherwise appropriate for
the current use of such Mortgaged Property, and (c) constitutes one or more
separate tax parcels.

 

5.09Licenses and Permits; Property Documents. Borrower is in possession of all
material licenses, permits and authorizations required for use of each Mortgaged
Property, which are valid and in full force and effect as of the Effective Date.
The uses being made of each Mortgaged Property are in conformity in all material
respects with all such licenses and permits and all Property Documents for such
Property. The certificate of occupancy for each Mortgaged Property does not
permit the use of such Property for any purpose other than as a one to four unit
single-family residential home or residential condominium.

 

5.10No Other Interests. No Person has (a) any possessory interest in any
Mortgaged Property or right to occupy any Mortgaged Property except under the
provisions of existing Leases by and between tenants and Borrower, or (b) an
option to purchase any Mortgaged Property or an interest in any Mortgaged
Property, except as has been disclosed to and approved in writing by Lender. No
Person has any direct ownership interest in Borrower other than the Pledgor who
has executed the Pledge Agreement in favor of Lender.

 

5.11Leasing.

 

(a)Each Property is either (i) leased by Borrower to and occupied by an Eligible
Tenant pursuant to an Eligible Lease that is in full force and effect and is not
in default in any material respect or (ii) in lease ready condition, meaning
that the Mortgaged Property has been cleaned, no renovations or repairs to the
Mortgaged Property are needed and the Mortgaged Property is immediately
available to be leased to an Eligible Tenant.

 

(b)No Loan Party, Affiliate of any Loan Party or any Immediate Family Member of
any of the foregoing is in occupancy of a Mortgaged Property.

 

(c)Borrower has delivered to Lender true and complete copies of all Leases, and
there are no material oral agreements with respect thereto.

 

(d)To Borrower’s and each Property Manager’s knowledge, each Mortgaged Property
is being used exclusively as a residential rental property and no illegal
activity is taking place at any Mortgaged Property.

 

(e)No Person has any option, right of first refusal, or any similar preferential
right to purchase all or any portion of any Mortgaged Property, whether pursuant
to Lease or any other recorded or unrecorded document.

 

(f)Borrower has maintained records of all documentation collected and all
diligence performed in connection with any current or prospective tenant.

 

5.12No Prior Assignment; Prepayment of Rents. Borrower has (a) not executed any
prior assignment of Rents (other than an assignment of Rents securing any prior
indebtedness that is being assigned to Lender or that is being paid off and
discharged with the proceeds of the Loan), and (b) not performed any acts and
has not executed, and will not execute, any instrument which would prevent
Lender from exercising its rights under any Loan Document. At the time of
execution of this Loan Agreement there has been no prepayment of any Rents for
more than 30 days prior to the due dates of such Rents other than the last
month’s Rent, if collected at the time a tenant enters into a Lease.

 

Loan Agreement – SFRPage 11

 

 

5.13Illegal Activity. No portion of any Mortgaged Property has been or will be
purchased with the proceeds of any illegal activity.

 

5.14Taxes and Other Charges Paid. Borrower has filed all federal, state, county,
and municipal tax returns required to have been filed by Borrower, and has paid
all Taxes and Other Charges which have become due pursuant to such returns or to
any notice of assessment received by Borrower, and Borrower has no knowledge of
any basis for additional assessments with respect to such Taxes or Other
Charges. To the best of Borrower’s knowledge after due inquiry and
investigation, there are not presently pending any special assessments against
any Mortgaged Property or any part of any Mortgaged Property.

 

5.15Title Exceptions. To the best of Borrower’s knowledge after due inquiry and
investigation, none of the items shown in the schedule of exceptions to coverage
in the title insurance policy issued to and accepted by Lender contemporaneously
with the execution of this Loan Agreement and insuring Lender’s interest in each
Mortgaged Property (“Permitted Encumbrances”) will have a Material Adverse
Effect on the: (a) ability of Borrower to pay the Loan in full, (b) ability of
Borrower to use all or any part of a Mortgaged Property in the manner in which
the Mortgaged Property is being used on the Effective Date, (c) operation of any
Mortgaged Property as a residential rental property, or (d) value of any
Mortgaged Property.

 

5.16No Change in Facts or Circumstances.

 

(a)All information in the application for the Loan submitted to Lender,
including all financial statements for the Mortgaged Properties, Borrower, and
any Borrower Principal, and all Rent Schedules, reports, certificates, and any
other documents submitted in connection with the application (collectively,
“Loan Application”) is complete and accurate in all material respects as of the
date such information was submitted to Lender.

 

(b)There has been no change in any fact or circumstance since the Loan
Application was submitted to Lender that would make any information submitted as
part of the Loan Application materially incomplete or inaccurate.

 

5.17ERISA - Borrower Status.

 

(a)Borrower is not an “investment company,” or a company under the Control of an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.

 

(b)Borrower is not an “employee benefit plan,” as defined in Section 3(3) of
ERISA, which is subject to Title I of ERISA or a “plan” to which Section 4975 of
the Tax Code applies, and the assets of Borrower do not constitute “plan assets”
of one or more such plans within the meaning of 29 C.F.R. Section 2510.3-101, as
modified by Section 3(42) of ERISA.

 

(c)Borrower is not a "governmental plan" within the meaning of Section 3(32) of
ERISA, and is not subject to state statutes regulating investments or fiduciary
obligations with respect to governmental plans.

 

5.18No Fraudulent Transfer or Preference. No Borrower or Borrower Principal has
taken or will take any of the following actions:

 

(a)Transfer of an interest in the property of Borrower or Borrower Principal to
or for the benefit of Lender or otherwise as security for any of the obligations
under the Loan Documents which is or could constitute a voidable preference
under federal bankruptcy, state insolvency or similar applicable creditors’
rights laws.

 

(b)Transfer of (including any Transfer to or for the benefit of an insider under
an employment contract) an interest of Borrower or any Borrower Principal in
property which is or could constitute a voidable preference under federal
bankruptcy, state insolvency or similar applicable creditors’ rights laws.

 

Loan Agreement – SFRPage 12

 

 

(c)Incur any obligation (including any obligation to or for the benefit of an
insider under an employment contract) which is or could constitute a fraudulent
transfer under federal bankruptcy, state insolvency or similar applicable
creditors’ rights laws.

 

5.19No Insolvency or Judgment.

 

(a)No Borrower or Borrower Principal is (i) the subject of or a party to (other
than as a creditor) any completed or pending bankruptcy, reorganization or
insolvency proceeding, or (ii) the subject of any unsatisfied judgment that is
of record or docketed in any court located in the United States.

 

(b)Borrower is not presently insolvent, and the Loan will not render Borrower
insolvent. As used in this Section 5.19, the term “insolvent” means that the
total of all of a Person’s liabilities (whether secured or unsecured, contingent
or fixed, or liquidated or unliquidated) is in excess of the value of all of the
assets of the Person that are available to satisfy claims of creditors.

 

5.20Working Capital. After the Loan is made, Borrower intends to have sufficient
working capital, including cash flow from the Mortgaged Properties or other
sources, to (a) adequately maintain the Mortgaged Properties, and (b) to pay all
of Borrower’s outstanding debts as they come due (other than any balloon payment
due upon the maturity of the Loan). Lender acknowledges that no members or
partners of Borrower or any Borrower Principal will be obligated to contribute
equity to Borrower for purposes of providing working capital to maintain the
Mortgaged Properties or to pay Borrower’s outstanding debts except as may
otherwise be required under their organizational documents.

 

5.21Regulatory Agreement. No Mortgaged Property is subject to a Regulatory
Agreement.

 

5.22Commercial Purpose; No Right to Residency. Borrower represents that Borrower
is incurring the Indebtedness solely for the purpose of carrying on a business
or commercial enterprise, and not for consumer, personal, family, household or
agricultural purposes.

 

5.23Prohibited Parties Lists and AML Laws.

 

(a)Neither Borrower, and to the best of Borrower’s knowledge after due inquiry
and investigation, no Borrower Principal or Non-U.S. Equity Holder:

 

(i)is identified on the OFAC Lists.

 

(ii)has been convicted of a violation of the AML Laws or been the subject of a
final enforcement action relating to the AML Laws.

 

(iii)Is the subject of any pending proceedings for any violation of the AML
Laws.

 

(b)Borrower is not listed, and to the best of Borrower’s knowledge after due
inquiry and investigation, no Borrower Principal is listed, on the FHFA SCP
List.

 

5.24Internal Controls. Borrower has in place, and to the best of Borrower’s
knowledge after due inquiry and investigation, Borrower has determined that each
Borrower Principal has in place, practices and procedures for the admission of
investors which prevent the admission of:

 

(a)Any investor that is in violation of any criminal or civil law or regulation
intended to prevent money laundering or the funding of terrorist or illegal drug
trafficking activities.

 

(b)Any Person that will have a 25% or more ownership interest in Borrower
(whether directly or indirectly) that is on the Prohibited Parties Lists.

 

(c)Any Non-U.S. Equity Holder that is on the OFAC Lists.

 

5.25Crowdfunding. Except as has been disclosed in writing to and approved in
writing by Lender, no direct or indirect ownership (or other economic) interest
of 25% or more in the aggregate in Borrower or any Borrower Principal has been
marketed or sold to investors through any form of Crowdfunding.

 

Loan Agreement – SFRPage 13

 

 

5.26Organizational Structure. The organizational chart attached as Exhibit D
accurately represents the ownership and control of Borrower, Pledgor and
Guarantor (if an entity).

 

5.27Survival. The representations and warranties set forth in this Loan
Agreement will survive until the Indebtedness is paid in full; however, the
representations and warranties set forth in Section 5.05 will survive beyond
repayment of the entire Indebtedness, as provided in Sections 9.02(b) and
9.02(h).

 

ARTICLE VIBORROWER COVENANTS.

 

6.01Compliance with Laws. Borrower will at all times comply with all laws,
ordinances, rules, regulations, and requirements of any Governmental Authority
having jurisdiction over any Mortgaged Property and with the terms of all
licenses and permits and all recorded covenants and agreements relating to or
affecting any Mortgaged Property, including all laws, ordinances, regulations,
requirements, and covenants pertaining to health and safety, construction of
improvements on a Mortgaged Property, Repairs, Capital Replacements, fair
housing, disability accommodation, zoning and land use, applicable building
codes, special use permits, environmental regulations, Leases, and the
maintenance and disposition of tenant security deposits. Borrower will at all
times take appropriate measures to prevent, and will not engage in or knowingly
permit, any illegal activities at or on any Mortgaged Property, including those
that could endanger tenants or visitors, result in damage to any Mortgaged
Property, result in forfeiture of any Mortgaged Property, or otherwise
materially impair the Lien created by the Security Instrument or Lender’s
interest in any Mortgaged Property. Borrower will at all times maintain records
sufficient to demonstrate compliance with the provisions of this Section 6.01.

 

6.02Compliance with Organizational Documents. Borrower will at all times comply
with all laws, regulations and requirements of any Governmental Authority
relating to Borrower’s formation, continued existence and good standing in its
state of formation and, if different, in the Mortgaged Property Jurisdiction.
Borrower will at all times comply with its organizational documents.

 

6.03Use of Mortgaged Property. Unless required by applicable law, without the
prior written consent of Lender, Borrower will not take any of the following
actions:

 

(a)Allow any Mortgaged Property to be used for any purpose other than a
residential rental property.

 

(b)Initiate or acquiesce to a change in the zoning classification of any
Mortgaged Property.

 

(c)Establish any condominium or cooperative regime with respect to any Mortgaged
Property beyond any that may be in existence on the Effective Date.

 

(d)Combine all or any part of any Mortgaged Property with all or any part of a
tax parcel which is not part of such Mortgaged Property.

 

(e)Subdivide or otherwise split any tax parcel constituting all or any part of
any Mortgaged Property.

 

(f)Add to or change any location at which any of any collateral for the Loan is
stored, held or located unless Borrower (A) gives Notice to Lender within 30
days after the occurrence of such addition or change, (B) executes and delivers
to Lender any modifications of or supplements to this Loan Agreement that Lender
may require, and (C) authorizes the filing of any financing statement or
amendment which may be filed in connection with this Loan Agreement, as Lender
may require.

 

(g)Permit any Mortgaged Property to be subject to a Regulatory Agreement.

 

Loan Agreement – SFRPage 14

 

 

6.04Leasing.

 

(a)Borrower will not permit the occupancy of any Property other than pursuant to
an Eligible Lease with an Eligible Tenant.

 

(b)Borrower or Property Manager will maintain records of all documentation
collected and all diligence performed in connection with any Tenant and Borrower
will provide any such items to Lender upon Lender’s request, including at least
one of the following:

 

(i)A credit report from a national credit reporting agency on each Eligible
Tenant (except that no such credit report will be required for any tenant of a
Mortgaged Property where the Lease payment is subsidized with Section 8 vouchers
in accordance with HUD guidelines).

 

(ii)Other evidence that Borrower or Property Manager has verified, based on bona
fide written documentation, that the tenant has sufficient financial resources
to satisfy its obligations under the Lease for the Mortgaged Property.

 

(c)Borrower will not permit a Related Party or any Immediate Family Member of a
Related Party to occupy any Mortgaged Property.

 

(d)Borrower will perform the obligations of the lessor under all Leases, and
will enforce, in a commercially reasonable manner, the obligations of the
Tenants under such Leases.

 

(e)Borrower will not grant or permit Property Manager to grant any tenant or
other Person an option, right of first refusal, or any similar preferential
right to purchase all or any portion of any Mortgaged Property, whether pursuant
to a Lease or any other recorded or unrecorded document.

 

6.05Prepayment of Rents. Borrower will not collect any Rent more than 30 days in
advance of its due date; provided, that the foregoing restriction will not
prevent Borrower from collecting both the first and last month’s rent
contemporaneously with the execution of a Lease in accordance with customary
residential leasing practices.

 

6.06Inspection. Borrower authorizes Lender and its agents, representatives, and
designees to enter, at any reasonable time (subject to applicable law and the
rights of tenants), any portion of any Mortgaged Property to inspect, attend to
Lender’s interests, and perform any of the acts that Lender is authorized to
perform pursuant to the Loan Documents, including with respect to Restoration,
Repairs, and Capital Replacements.

 

6.07Books and Records; Financial Reporting.

 

(a)Maintenance of Books and Records.

 

(i)Borrower will keep and maintain at all times at Borrower’s main business
office or a Mortgaged Property Manager’s office, and upon Lender’s request will
make available at such office, complete and accurate books of account and
records (including copies of supporting bills and invoices) adequate to reflect
correctly the operation of the Mortgaged Properties, and copies of all written
contracts, Leases, and other instruments that affect any Mortgaged Property
(“Books and Records”).

 

(ii)The Books and Records will be kept in accordance with one of the following
accounting methods, consistently applied, and Borrower will promptly provide
Lender Notice of any change in Borrower’s accounting methods:

 

(A)Generally accepted accounting principles (GAAP).

 

Loan Agreement – SFRPage 15

 

 



(B)Tax method of accounting, provided that under the tax method of accounting,
the accrual basis may be used for interest expense, real estate taxes and
insurance expense, and the cash basis will be used for all other items,
including income, prepaid rent, utilities and payroll expense. Financial
statements may exclude depreciation and amortization.

 

(C)Such other method that is acceptable to Lender.

 

(iii)The Books and Records will be subject to examination and inspection by
Lender at any reasonable time with or without prior Notice to Borrower.

 

(b)Delivery of Borrower Financial Information - Annual Requirements. Within 90
days after the end of each calendar year (or the end of Borrower’s fiscal year,
if Borrower has adopted fiscal year financial reporting), Borrower will deliver
to Lender an annual statement of income and expenses for Borrower’s operation of
the Mortgaged Properties.

 

(c)Delivery of Borrower Financial Information - Quarterly Requirement. Within 25
days after the end of each calendar quarter each year (or the end of the second
quarter of Borrower’s fiscal year, if Borrower has adopted fiscal year financial
reporting), Borrower will deliver the following to Lender:

 

(i)a Rent Schedule dated no earlier than the date that is 5 days prior to the
end of such quarter.

 

(ii)a quarterly statement of income and expenses for Borrower’s operation of the
Mortgaged Properties.

 

(d)Delivery of Borrower Financial Information - When Requested by Lender. Within
25 days following a Notice from Lender including a request for such information,
Borrower will deliver the following to Lender:

 

(i)The Rent Schedule for any period specified by Lender.

 

(ii)A statement of income and expenses for Borrower as of the end of (A) the
quarter that ended at least 30 days prior to the due date of the requested item,
and/or (B) the fiscal year that ended at least 90 days prior to the due date of
the requested item.

 

(iii)A balance sheet showing all assets and liabilities of Borrower as of the
end of (A) the quarter that ended at least 30 days prior to the due date of the
requested item, and/or (B) the fiscal year that ended at least 90 days prior to
the due date of the requested item.

 

(iv)An accounting of all security deposits held pursuant to all Leases,
including the name of the institution (if any) and the names and identification
numbers of the accounts (if any) in which such security deposits are held and
the name of the person to contact at such financial institution, along with any
authority or release necessary for Lender to access information regarding such
accounts.

 

(v)A property management report for the Mortgaged Properties, showing the number
of inquiries made and rental applications received from tenants or prospective
tenants and deposits received from tenants for any period specified by Lender.

 

(vi)Copies of Borrower’s state and federal tax returns, including current tax
return extensions.

 

(vii)Written updates on the status of all litigation proceedings that were
disclosed or should have been disclosed by Borrower to Lender either (A) as of
the Effective Date or (B) during the term of the Loan pursuant to Section 6.16.

 

Loan Agreement – SFRPage 16

 

 

(viii)A statement that identifies all owners of any direct interest in Borrower
and any Person(s) that Control(s) Borrower (except that the statement need not
identify the owners of a publicly-traded entity). The statement must identify
the percentage and type of ownership or Control interest held by each Person and
must also identify any Non-U.S. Equity Holders.

 

(ix)Such other financial information or property management information as
Lender may require (including information on tenants under Leases if such
information is available to Borrower and copies of bank account statements from
financial institutions where funds owned or controlled by Borrower are
maintained).

 

(e)Delivery of Guarantor or Pledgor’s Financial Information - When Requested by
Lender. Within 25 days following a Notice from Lender including a request for
such information, Borrower will cause Guarantor or Pledgor, as applicable, to
deliver the following to Lender:

 

(i)Its balance sheet and profit and loss statement (or if such party is a
natural person, such party’s personal financial statements) as of the end of (A)
the quarter that ended at least 30 days prior to the due date of the requested
items, and/or (B) the fiscal year that ended at least 90 days prior to the due
date of the requested items.

 

(ii)Other financial statements as Lender may reasonably require.

 

(iii)Written updates on the status of all litigation proceedings that Guarantor
or Pledgor, as applicable, disclosed or should have disclosed to Lender as of
the Effective Date.

 

(iv)If an Event of Default has occurred and is continuing, copies of Guarantor’s
or Pledgor’s, as applicable, state and federal tax returns, including current
tax return extensions.

 

(f)Form of Financial Statements. All financial statements required under this
Agreement should be prepared using the template available from Lender, which may
be revised from time to time, or in a format otherwise acceptable to Lender.

 

(g)Certification of Statements; Audited Financials. A natural person having
authority to bind Borrower, Guarantor, or Pledgor, as applicable, will certify
each of the statements, schedules and reports required by Sections 6.07(b)-(f)
to be complete and accurate. Each of the statements, schedules and reports
required by Sections 6.07(b)-(f) will be in such form and contain such detail as
Lender may reasonably require. At any time when an Event of Default has occurred
and is continuing, or at any time that Lender determines that audited financial
statements are required for an accurate assessment of the financial condition of
Borrower or the Mortgaged Properties, Lender also may require that any of the
statements, schedules or reports listed in Sections 6.07(b)-(f) be audited at
Borrower’s expense by an independent certified public accountant acceptable to
Lender.

 

(h)Failure to Timely Provide Financial Statements. If Borrower fails to provide
in a timely manner the statements, schedules and reports required by Sections
6.07(b)-(f), then Lender will give Notice to Borrower specifying the statements,
schedules and reports required by Sections 6.07(b)-(f) that Borrower has failed
to provide. If Borrower has not provided the required statements, schedules and
reports within 10 Business Days following such Notice, then (i) Borrower will
pay a late fee of $500 for each late statement, schedule or report, plus an
additional $500 per month that any such statement, schedule or report continues
to be late, and (ii) Lender will have the right to have Borrower’s Books and
Records audited, at Borrower’s expense, by an independent certified public
accountant acceptable to Lender.

 



(i)Reporting Upon Event of Default. If an Event of Default has occurred and is
continuing, then Borrower will deliver to Lender upon written demand all Books
and Records and other instruments that affect the Mortgaged Properties.

 

(j)Credit Reports. Borrower authorizes Lender to obtain a credit report on
Borrower at any time.

 

Loan Agreement – SFRPage 17

 

 

6.08Taxes; Operating Expenses.

 

(a)Payment of Taxes and Other Charges. Subject to the provisions of Section
6.08(c), Borrower will pay or cause to be paid all Taxes and Other Charges when
due and before the addition of any interest, fine, penalty or cost for
nonpayment.

 

(b)Payment of Operating Expenses and Insurance Premiums. Subject to the
provisions of Section 6.08(d), Borrower will (i) pay the expenses of operating,
managing, maintaining and repairing the Mortgaged Properties (including
utilities, Repairs and Capital Replacements) before the last date upon which
each such payment may be made without any penalty or interest charge being
added, and (ii) pay Insurance premiums prior to the expiration date of each
policy of Insurance.

 

(c)Payment of Taxes and Reserve Funds. If Lender is collecting Tax Reserves
pursuant to Article IV, then so long as no Event of Default exists, Borrower
will not be obligated to pay Taxes, but only if Lender holds sufficient Tax
Reserves and Borrower has timely delivered to Lender any bills or notices that
it has received with respect to Taxes. Lender will have no liability to Borrower
for failing to pay any Taxes if any of the following conditions exist: (i) any
Event of Default has occurred and is continuing, (ii) Lender holds insufficient
Tax Reserves at the time a Tax becomes due and payable, or (iii) Borrower has
failed to provide Lender with bills and notices as provided in this Section
6.08.

 

(d)Payment of Insurance and Reserve Funds. If Lender is collecting Insurance
Reserves pursuant to Article IV, then so long as no Event of Default exists,
Borrower will not be obligated to pay Insurance premiums but only if Lender
holds sufficient Insurance Reserve Deposits and Borrower has timely delivered to
Lender any bills or premium notices that it has received with respect to
Insurance premiums. Lender will have no liability to Borrower for failing to pay
any Insurance premiums if any of the following conditions exist: (i) any Event
of Default has occurred and is continuing, (ii) Lender holds insufficient
Insurance Reserve Deposits at the time an Insurance premium becomes due and
payable, or (iii) Borrower has failed to provide Lender with bills and premium
notices as provided in this Section 6.08.

 

(e)Payment of HOA Fees and Reserve Funds. If Lender is collecting HOA Reserves
pursuant to Article IV, then so long as no Event of Default exists, Borrower
will not be obligated to pay HOA Fees for the applicable Mortgaged Properties
but only if Lender holds sufficient HOA Reserve Deposits and Borrower has timely
delivered to Lender any bills or invoices that it has received with respect to
HOA Fees. Lender will have no liability to Borrower for failing to pay any HOA
Fees if any of the following conditions exist: (i) any Event of Default has
occurred and is continuing, (ii) Lender holds insufficient HOA Reserve Deposits
at the time an HOA Fee becomes due and payable, or (iii) Borrower has failed to
provide Lender with bills and invoices as provided in this Section 6.08.

 

(f)Right to Contest. Borrower, at its own expense, may contest by appropriate
legal proceedings, conducted diligently and in good faith, the amount or
validity of Taxes or Other Charges, if: (i) Borrower notifies Lender of the
commencement or expected commencement of such proceedings, (ii) no Mortgaged
Property is in danger of being sold or forfeited, (iii) if Borrower has not
already paid the Taxes or Other Charges, Borrower deposits with Lender reserves
sufficient to pay the contested Taxes or Other Charges, if requested by Lender,
and (iv) Borrower furnishes whatever additional security is required in the
proceedings or is reasonably requested by Lender, which may include the delivery
to Lender of reserves established by Borrower to pay the contested Taxes or
Other Charges.

 

6.09Preservation, Management, and Maintenance of Mortgaged Property.

 

(a)Maintenance of Mortgaged Property; No Waste. Borrower will keep each
Mortgaged Property in good repair, including replacing Personalty and Fixtures
with items of equal or better function and quality. Borrower will not commit
waste or permit impairment or deterioration of any Mortgaged Property.

 

Loan Agreement – SFRPage 18

 

 

(b)Abandonment of Mortgaged Property. Borrower will not abandon any Mortgaged
Property.

 

(c)Preservation of Mortgaged Property.

 

(i)Borrower will promptly restore or repair, in a good and workmanlike manner,
any damaged part of any Mortgaged Property to the equivalent of its original
condition, or such other condition as Lender may approve in writing, whether or
not Insurance proceeds or Condemnation awards are available to cover any costs
of such Restoration or Repair; provided, however, that Borrower will not be
obligated to perform such Restoration or Repair if (A) no Event of Default has
occurred and is continuing, and (B) Lender has elected to apply any available
Insurance proceeds and/or Condemnation awards to the payment of Indebtedness
pursuant to Section 6.10(j) or Section 6.11(b).

 

(ii)Borrower will give Notice to Lender of and, unless otherwise directed in
writing by Lender, will appear in and defend any action or proceeding purporting
to affect the Mortgaged Property, Lender’s security or Lender’s rights under
this Loan Agreement.

 

(d)Alteration of Mortgaged Property - Consent Required. Before taking any of the
following actions (or permitting any tenant or other Person to take any of the
following actions, Borrower must have the prior written consent of Lender:

 

(i)Converting any residential unit or common area to non-residential use.

 

(ii)Converting, in whole or in part, any income producing unit to a non-income
producing unit.

 

(iii)Displacing or relocating tenants to undertake or complete any Repair,
Capital Replacement, or other Property Improvements, unless such displacement or
relocation is required by law.

 

(iv)Removing, demolishing or altering any Mortgaged Property or any part of any
Mortgaged Property, including any removal, demolition, or alteration occurring
in connection with a rehabilitation of all or part of any Mortgaged Property.

 



(v)Modifying the number of bedrooms in any residential unit.

 

(e)Alteration of Mortgaged Property - Consent Not Required. Notwithstanding
Section 6.09(d)(iv), Borrower may undertake, or permit a Tenant to undertake,
any of the following without the prior written consent of Lender.

 

(i)Repairs and Capital Replacements.

 

(ii)Replacement of tangible Personalty.

 

(iii)Making an individual unit ready for a new occupant.

 

(iv)Preservation and maintenance of a Mortgaged Property in accordance with
Sections 6.09(a) and (d).

 

(v)Alterations intended to renovate or upgrade the Mortgaged Property (“Property
Improvement”), provided the Property Improvement complies with Section 6.14 and
it does not:

 

(A)Include any of the actions listed in Sections 6.09(d)(i)-(iii) or (v).

 

Loan Agreement – SFRPage 19

 

 

(B)Require demolition of any existing Improvements.

 

(C)Cause a permanent obstruction of tenants’ access to units or a temporary
obstruction of tenants’ access to units without a reasonable alternative access
provided during the period the Property Improvement is underway.

 

(D)Have an adverse effect on any major building systems, including the
following:

 

(1)Electrical (electrical lines or power upgrades, excluding fixture
replacement).

 

(2)HVAC (central and unit systems, excluding replacement of in kind unit
systems).

 

(3)Plumbing (supply and waste lines, excluding fixture replacement).

 

(4)Structural (foundation, framing, and all building support elements).

 

(f)Property Documents. Borrower will observe and perform in all material
respects each term to be observed or performed by Borrower pursuant to the terms
of each Property Document. Borrower will enforce in a commercially reasonable
manner the performance and observance of Property Document, will do all things
reasonably necessary to preserve and to keep unimpaired its material rights
thereunder and cause each Mortgaged Property to be operated in accordance
therewith. Borrower will not, without the prior written consent of Lender,
consent to the increase of the amount of any charges under any Property Document
or the reduction of any material right thereunder. During the continuance of an
Event of Default Borrower will not exercise any rights, make any decisions,
grant any approvals or otherwise take any action under the Property Documents
without Lender’s prior written consent.

 

(g)Inspection of Mold. If Lender determines that Mold has or may have developed
as a result of a water intrusion event or leak, then Lender may require that a
professional inspector inspect the applicable Mortgaged Property to confirm
whether Mold has developed and, if so, thereafter as frequently as Lender
determines is necessary until any issue with Mold and its cause(s) are resolved
to Lender’s satisfaction. Such inspection will be limited to a visual and
olfactory inspection of the area that has experienced the Mold, water intrusion
event or leak. Borrower will be responsible for the cost of each such
professional inspection and any remediation deemed to be necessary as a result
of the professional inspection.

 

(h)Property Management. Borrower will provide for professional management of the
Mortgaged Properties by one or more Property Managers at all times under
property management agreements approved by Lender in writing. Without Lender’s
prior consent, Borrower will not cancel or modify any property management
agreement, except that Borrower and a Property Manager may renew a property
management agreement on identical terms. Borrower will cause each Property
Manager to execute an Assignment of Management Agreement with Borrower and
Lender, in a form acceptable to Lender. If at any time Lender consents to the
appointment of one or more new Property Managers, each such new Property
Manager(s) and Borrower will, as a condition of Lender’s consent, execute an
Assignment of Management Agreement in a form acceptable to Lender. As of the
Effective Date, Borrower has confirmed that each Property Manager is not on any
Prohibited Parties List. Borrower will confirm at the time of entering into or
renewing any property management agreement that each Property Manager is not on
any Prohibited Parties List.

 

6.10Insurance.

 

(a)Insurance Covenant. Borrower will at all times during the term of this Loan
Agreement maintain, at its sole expense, for the mutual benefit of Borrower and
Lender, Insurance as required by Lender and applicable law, with such
endorsements as Lender may reasonably require from time to time and which are
customarily required by institutional lenders for properties comparable to the
Mortgaged Properties.

 

Loan Agreement – SFRPage 20

 

 

(b)Property Insurance. Borrower will maintain Insurance against relevant
physical hazards that may cause damage to the Mortgaged Properties, which
Insurance will include coverage against loss or damage from fire, wind, hail,
and other perils within the scope of a “Special Causes of Loss” policy form, an
“All Risk” policy form, or a standard fire insurance policy with a customary
extended coverage endorsement that includes replacement cost valuation, business
income/rental value for all relevant perils, and flood (if any of the
Improvements are located in an area identified by the Federal Emergency
Management Agency, or any successor to that agency, as a “Special Flood Hazard
Area”) (collectively, “Property Insurance”). Property Insurance may also include
coverage for other risks that Lender may reasonably require such as earthquake,
Named Storm, sinkhole, mine subsidence, and ordinance or law (if any Mortgaged
Property does not conform with applicable building, zoning or land use laws,
rules or regulations).

 

(c)Liability Insurance. Borrower will maintain commercial general liability
Insurance, which may include workers’ compensation Insurance, and such other
liability, errors and omissions, and fidelity Insurance coverage.

 

(d)Builder’s Risk. During any period of construction or Restoration, Borrower
will maintain builder’s risk Insurance, including fire and other perils within
the scope of a policy known as “Causes of Loss – Special Form” or “All Risk”
policy.

 

(e)Payment of Premiums. All premiums for Insurance required under this Section
6.10 will be paid in the manner provided in Article IV and Section 6.08, unless
Lender has designated in writing another method of payment.

 

(f)Policy Requirements. The following requirements apply with respect to all
Insurance required by this Section 6.10:

 

(i)All Insurance policies will be with one or more insurance companies that are
satisfactory to Lender, in a form and with the terms required by Lender, and in
amounts and with maximum deductibles as required by Lender.

 

(ii)All Property Insurance policies will contain a standard mortgagee or
mortgage holder’s clause with loss payable to, and in favor of, and in a form
approved by, Lender.

 

(iii)All commercial general liability and excess umbrella liability policies
will name Lender and its successors and assigns as an additional insured party.

 

(iv)All Property Insurance policies will provide that the insurer will notify
Lender in writing of cancellation of policies at least 10 days before the
cancellation of the policy by the insurer for nonpayment of the premium or
nonrenewal and at least 30 days before cancellation by the insurer for any other
reason.

 

(g)Evidence of Insurance; Insurance Policy Renewals. Borrower will deliver to
Lender a legible copy of each Insurance policy, and Borrower will promptly
deliver to Lender a copy of all renewal, nonrenewal, cancellation, and other
notices received by Borrower with respect to the policies. Borrower will ensure
that the Mortgaged Properties are continuously covered by the required
Insurance. Prior to the expiration date of each Insurance policy, Borrower will
deliver to Lender evidence acceptable to Lender that each Insurance policy has
been renewed. If the evidence of a renewal does not include a legible copy of
the renewal policy, then Borrower will deliver a legible copy of such renewal
policy no later than the earlier of (i) 60 days after the expiration date of the
original policy or (ii) the date of any Notice of an insured loss given to
Lender under Section 6.10(i).

 

Loan Agreement – SFRPage 21

 

 

(h)Compliance With Insurance Requirements. Borrower will comply with all
Insurance requirements and will not permit any condition to exist on any
Mortgaged Property that would invalidate any part of any Insurance coverage
required under this Loan Agreement.

 

(i)Obligations Upon Casualty; Proof of Loss.

 

(i)If an insured loss occurs, then Borrower will give immediate written Notice
to the Insurance carrier and to Lender.

 

(ii)Borrower will promptly restore or repair the Mortgaged Property to the
equivalent of its original condition or to a condition approved by Lender
(“Restoration”), subject to the limitations of Section 6.09(c)(i).

 

(iii)Borrower authorizes and appoints Lender as attorney in fact for Borrower to
make proof of loss, to adjust and compromise any claims under policies of
Property Insurance, to appear in and prosecute any action arising from such
Property Insurance policies, to collect and receive the proceeds of Property
Insurance, to hold the proceeds of Property Insurance, and to deduct from such
proceeds Lender’s expenses incurred in the collection of such proceeds. This
power of attorney is coupled with an interest and therefore is irrevocable.
However, nothing contained in this Section 6.10 will require Lender to incur any
expense or take any action.

 

(j)Lender’s Options Following a Casualty. Following a casualty, Lender may, at
Lender’s option, do any of the following:

 

(i)Require a “repair or replacement” settlement, in which case the proceeds will
be used to reimburse Borrower for the cost of Restoration. If Lender determines
to require a repair or replacement settlement and to apply Insurance proceeds to
Restoration, Lender will apply the proceeds in accordance with Lender’s
then-current policies relating to the Restoration of casualty damage on similar
residential properties. If Lender retains a professional inspection engineer or
other qualified third party to inspect any Restoration items, Lender may charge
Borrower an amount sufficient to pay all reasonable costs and expenses charged
by such third-party inspector.

 

(ii)Require an “actual cash value” settlement, in which case the proceeds may be
applied to the payment of the Indebtedness, whether or not then due.

 

(iii)If, in Lender’s discretion, the cost of Restoration following a casualty
will equal or exceed 50% of the Release Amount, then Lender may require Borrower
to Transfer the Mortgaged Property to a third-party and pay down the
Indebtedness by an amount equal to the Release Amount plus all interest amounts
required under the Note in accordance with Section 7.05(b) of this Agreement. If
Lender elects to exercise its option under this Section 6.10(j)(iii), then
Lender will provide Borrower with Notice that the Mortgaged Property must be
Transferred in accordance with Section 7.05(b) no later than 30 days following
the date of the Notice.

 

(k)Borrower’s Rights Following a Casualty. Subject to Section 6.10(j), and
provided no Event of Default has occurred and is continuing, following a
casualty, Borrower may take the following actions:

 

(i)If a casualty results in damage to any Mortgaged Property for which the cost
of Repairs required to complete the Restoration will be equal to or less than
$20,000, Borrower will have the sole right to make proof of loss, adjust and
compromise the claim and collect and receive any proceeds directly without the
approval or prior consent of Lender so long as the Insurance proceeds are used
solely for the Restoration of the applicable Mortgaged Property.

 

Loan Agreement – SFRPage 22

 

 

(ii)If a casualty results in damage to any Mortgaged Property for which the cost
of Repairs required to complete the Restoration will be more than $20,000, but
less than 50% of the Release Amount for the Mortgaged Property, Borrower is
authorized to make proof of loss and adjust and compromise the claim without the
prior consent of Lender, and Lender will, at its option, hold the applicable
Insurance proceeds to be used to reimburse Borrower for the cost of Restoration
of the Mortgaged Property.

 

(iii)If a casualty results in damage to the Mortgaged Property for which the
cost of Repairs required to complete the Restoration will be equal to or greater
than 50% of the Release Amount for the Mortgaged Property, Borrower must obtain
the consent of Lender prior to making any proof of loss or adjusting or
compromising the claim, and Lender will, at its option, hold the applicable
Insurance proceeds to be used to reimburse Borrower for the cost of Restoration
of the Mortgaged Property.

 

(l)Lender’s Succession to Insurance Policies. If any Mortgaged Property is sold
at a foreclosure sale or Lender acquires title to a Mortgaged Property, then
Lender will automatically succeed to all rights of Borrower in and to any
Insurance policies and unearned Insurance premiums and in and to the proceeds
resulting from any damage to such Mortgaged Property prior to such sale or
acquisition.

 

(m)Payments After Application of Insurance Proceeds. Unless Lender otherwise
agrees in writing, any application of any Insurance proceeds to the Indebtedness
will not extend or postpone the due date, or change the amount, of any monthly
payments referred to in the Note or Article IV of this Loan Agreement.

 



(n)Assignment of Insurance Proceeds. Borrower agrees to execute such further
evidence of assignment of any Insurance proceeds as Lender may require.

 

(o)Borrower Acknowledgment of Lender’s Right to Change Insurance Requirements.
Borrower acknowledges and agrees that Lender’s Insurance requirements may change
from time to time throughout the term of the Indebtedness to include coverage
for the kind of risks customarily insured against and in such minimum coverage
amounts and maximum deductibles as are generally required by institutional
lenders for properties comparable to the Mortgaged Properties.

 

(p)Blanket Policy. The Insurance coverage required by this Section 6.10 may be
effected under a blanket policy or policies covering all the Mortgaged
Properties if such blanket policy has been approved in advance by Lender.

 

6.11Condemnation.

 

(a)Borrower’s Obligations Generally. Borrower will promptly notify Lender in
writing of any action or proceeding or notice relating to any proposed or actual
condemnation or other taking, or conveyance in lieu thereof, of all or any part
of any Mortgaged Property, whether direct or indirect (“Condemnation”). Borrower
will appear in, and prosecute or defend any action or proceeding relating to any
Condemnation unless otherwise directed by Lender in writing. Borrower authorizes
and appoints Lender as attorney in fact for Borrower to commence, appear in and
prosecute, in Lender’s or Borrower’s name, any action or proceeding relating to
any Condemnation and to settle or compromise any claim in connection with any
Condemnation, after consultation with Borrower and consistent with commercially
reasonable standards of a prudent lender. This power of attorney is coupled with
an interest and therefore is irrevocable. However, nothing contained in this
Section 6.11(a) will require Lender to incur any expense or take any action.
Borrower transfers and assigns to Lender all right, title and interest of
Borrower in and to any award or payment with respect to (i) any Condemnation, or
any conveyance in lieu of Condemnation, and (ii) any damage to any Mortgaged
Property caused by governmental action that does not result in a Condemnation.
Borrower agrees to execute such further evidence of assignment of any
Condemnation awards or proceeds as Lender may require.

 

Loan Agreement – SFRPage 23

 

 

(b)Lender’s Options Following a Condemnation.

 

(i)Following a Condemnation, Lender may, at Lender’s option, (i) hold the
Condemnation award or proceeds to be used to reimburse Borrower for the cost of
Restoration of the Mortgaged Property, or (ii) apply the Condemnation award or
proceeds to the payment of the Indebtedness, whether or not then due. Unless
Lender otherwise agrees in writing, any application of any Condemnation award to
the Indebtedness will not extend or postpone the due date, or change the amount,
of any monthly payments referred to in the Note or Article IV of this Loan
Agreement.

 

(ii)If, in Lender’s discretion, the cost of Restoration following a Condemnation
will exceed 50% of the Release Amount, then Lender may require Borrower to
Transfer the Mortgaged Property to a third-party and pay down the Indebtedness
by an amount equal to the Release Amount plus all interest amounts required
under the Note in accordance with Section 7.05(b) of this Agreement.

 

(iii)If Lender elects to exercise its option under Section 6.11(b)(ii), then
Lender will provide Borrower with Notice that the Mortgaged Property must be
Transferred in accordance with Section 7.05(b) no later than 30 days following
the date of the Notice.

 

(c)Borrower’s Rights Following a Casualty. Subject to Section 6.11, and provided
no Event of Default has occurred and is continuing, then following a
Condemnation, Borrower may take the following actions:

 

(i)If a Condemnation results in proceeds or awards of $20,000 or less, Borrower
will have the sole right to make proof of loss, adjust and compromise the claim
and collect and receive any proceeds directly without the approval or prior
consent of Lender so long as the Insurance proceeds are used solely for the
Restoration of the applicable Mortgaged Property.

 

(ii)If a Condemnation results in proceeds or awards of more than $20,000, but
less than 50% of the Release Amount for the Mortgaged Property, Borrower is
authorized to make proof of loss and adjust and compromise the claim without the
prior consent of Lender, and Lender will, at its option, hold the applicable
Insurance proceeds to be used to reimburse Borrower for the cost of Restoration
of the applicable Mortgaged Property.

 

(iii)If a Condemnation results in damage to the Mortgaged Property for which the
cost of Repairs required to complete the Restoration will be equal to or greater
than 50% of the Release Amount for the Mortgaged Property, Borrower must obtain
the consent of Lender prior to making any proof of loss or adjusting or
compromising the claim, and Lender will, at its option, hold the applicable
Insurance proceeds to be used to reimburse Borrower for the cost of Restoration
of the applicable Mortgaged Property

 

(d)Succession to Condemnation Proceeds. If any Mortgaged Property is sold at a
foreclosure sale or Lender acquires title to the Mortgaged Property, then Lender
will automatically succeed to all rights of Borrower in and to any Condemnation
proceeds and awards prior to such sale or acquisition.

 

6.12Environmental Hazards.

 

(a)Prohibited Activities and Conditions. Borrower will comply with all Hazardous
Materials Laws applicable to any Mortgaged Property and will not cause or permit
Prohibited Activities or Conditions.

 

(b)Notice to Lender. Borrower will promptly give Notice to Lender upon the
occurrence of any of the following events:

 

(i)Borrower’s discovery of any Prohibited Activity or Condition.

 

Loan Agreement – SFRPage 24

 

 

(ii)Borrower’s receipt of or knowledge of any written complaint, order, notice
of violation or other communication from any tenant, Property Manager,
Governmental Authority or other Person with regard to present or future alleged
Prohibited Activities or Conditions, or any other environmental, health or
safety matters affecting the Mortgaged Properties.

 

(iii)Borrower’s breach of any of its obligations under this Section 6.12.

 

Any such Notice given by Borrower will not relieve Borrower of, or result in a
waiver of, any obligation under this Loan Agreement, the Note or any other Loan
Document.

 

(c)Lender’s Option following a Hazardous Materials Event.

 

(i)If notwithstanding Borrower’s obligations under this Section 6.12, Borrower
fails to comply with Hazardous Materials Laws applicable to a Mortgaged Property
or Prohibited Activities or Conditions exist at a Mortgaged Property (“Hazardous
Materials Event”), then Lender may require Borrower to Transfer the Mortgaged
Property to a third party and pay down the Indebtedness by an amount equal to
the Release Amount plus all interest amounts required under the Note in
accordance with Section 7.05(b) of this Agreement.

 

(ii)If Lender elects to exercise its option under Section 6.12(c)(i), then
Lender will provide Borrower with Notice that the Mortgaged Property must be
Transferred in accordance with Section 7.05(b) no later than 30 days following
the date of the Notice.

 

(d)Environmental Inspections, Tests and Audits. Borrower will pay promptly the
costs of any environmental inspections, tests or audits, a purpose of which is
to identify the extent or cause of or potential for a Prohibited Activity or
Condition (“Environmental Inspections”), required by Lender in connection with
any foreclosure or deed in lieu of foreclosure, or as a condition of Lender’s
consent to any Transfer under Article VII, or required by Lender following a
determination by Lender that Prohibited Activities or Conditions may exist. Any
such costs incurred by Lender (including Attorneys’ Fees and Costs and the costs
of technical consultants whether incurred in connection with any judicial or
administrative process or otherwise) that Borrower fails to pay promptly will
become an additional part of the Indebtedness as provided in Section 8.02. As
long as: (i) no Event of Default has occurred and is continuing, (ii) Borrower
has actually paid for or reimbursed Lender for all costs of any such
Environmental Inspections performed or required by Lender, and (iii) Lender is
not prohibited by law, contract or otherwise from doing so, Lender will make
available to Borrower, without representation of any kind, copies of
Environmental Inspections prepared by third parties and delivered to Lender.
Lender reserves the right, and Borrower expressly authorizes Lender, to make
available to any party, including any prospective bidder at a foreclosure sale
of the Mortgaged Property, the results of any Environmental Inspections made by
or for Lender with respect to the Mortgaged Property. Borrower consents to
Lender notifying any party (either as part of a notice of sale or otherwise) of
the results of any Environmental Inspections made by or for Lender. Borrower
acknowledges that Lender cannot control or otherwise ensure the truthfulness or
accuracy of the results of any Environmental Inspections and that the release of
such results to prospective bidders at a foreclosure sale of the Mortgaged
Property may have a material and adverse effect upon the amount that a party may
bid at such sale. Borrower agrees that Lender will have no liability whatsoever
as a result of delivering the results of any Environmental Inspections made by
or for Lender to any third party, and Borrower releases and forever discharges
Lender from any and all claims, damages or causes of action arising out of,
connected with or incidental to the results of the delivery of any Environmental
Inspections made by or for Lender.

 

Loan Agreement – SFRPage 25

 

 

(e)Remedial Work. If any investigation, site monitoring, containment, clean-up,
Restoration or other remedial work (“Remedial Work”) is necessary to comply with
any Hazardous Materials Law or order of any Governmental Authority that has or
acquires jurisdiction over the Mortgaged Property or the use, operation or
improvement of the Mortgaged Property, or is otherwise required by Lender as a
consequence of any Prohibited Activity or Condition or to prevent the occurrence
of a Prohibited Activity or Condition, then Borrower will, by the earlier of (i)
the applicable deadline required by Hazardous Materials Law, or (ii) 30 days
after Notice from Lender demanding such action, begin performing the Remedial
Work, and thereafter diligently prosecute it to completion, and must in any
event complete the work by the time required by applicable Hazardous Materials
Law. If Borrower fails to begin on a timely basis or diligently prosecute any
required Remedial Work, then Lender may, at its option, cause the Remedial Work
to be completed, in which case Borrower will reimburse Lender on demand for the
cost of doing so. Any reimbursement due from Borrower to Lender will become part
of the Indebtedness as provided in Section 8.02.

 

(g)Borrower Contest of Order. Notwithstanding Section 6.12(e), Borrower may
contest the order of any Governmental Authority in good faith through
appropriate proceedings, provided that (i) Borrower has demonstrated to Lender’s
satisfaction that any delay in completing Remedial Work pending the outcome of
such proceedings would not (A) result in damage to the Mortgaged Property or to
persons who use or occupy the Improvements or (B) otherwise impair Lender’s
interest under this Loan Agreement, and (ii) if any delay in completing the
Remedial Work results in a Lien against the Mortgaged Property, Borrower must
promptly furnish to Lender a bond or other security satisfactory to Lender in an
amount not less than 150% of the claim that underlies the Lien.

 

6.13Borrower and Pledgor Entity Requirements and Limitations

 

(a)Until the Indebtedness is paid in full, Borrower and each Pledgor will
satisfy each of the following requirements:

 

(i)It will preserve its existence as an entity duly organized, validly existing
and in good standing (if applicable) under the laws of the jurisdiction of its
formation or organization and will do all things necessary to observe
organizational formalities.

 

(ii)It will not merge or consolidate with any other Person.

 

(iii)It will not take any action to dissolve, wind-up, terminate or liquidate in
whole or in part; to sell, transfer or otherwise dispose of all or substantially
all of its assets; to change its legal structure; to transfer or permit the
direct or indirect transfer of any partnership, membership or other equity
interests, as applicable, other than Transfers permitted under this Loan
Agreement; to issue additional partnership, membership or other equity
interests, as applicable, or to seek to accomplish any of the foregoing.

 

(iv)It will not maintain its assets in a way difficult to segregate and
identify.

 

(v)Borrower will not acquire, own, hold, lease, operate, manage, maintain,
develop or improve any assets other than the Mortgaged Properties and such
Personalty as may be necessary for the operation of the Mortgaged Properties and
will conduct and operate its business as presently conducted and operated.
Pledgor will not acquire, own, hold, lease, operate, manage, maintain, develop
or improve any assets other than its ownership interest in Borrower.

 

(vi)Borrower will not engage in any business or activity other than the
ownership, operation and maintenance of the Mortgaged Property and activities
incidental to such ownership, operation, and maintenance. Pledgor will not
engage in any business or activity other than the ownership of its interest in
Borrower.

 

(vii)Borrower will not incur or assume any debt other than the Indebtedness,
except that Borrower is permitted to incur unsecured trade payables that are
necessary for owning and operating the Mortgaged Property (“Trade Payables”).
The Trade Payables:

 

(1)Must not be evidenced by a promissory note.

 

(2)Must be paid within 60 days of the date incurred.

 

Loan Agreement – SFRPage 26

 

 

(3)In the aggregate, at any one time, must not exceed 3% of the Loan Amount.

 

Pledgor will not incur or assume any debt.

 

(viii)It will hold all its assets in its own name and will not commingle its
assets with the assets of any other Person.

 

(ix)It will identify its assets on its financial statements separate from those
of any other Person.

 

(x)Except for the terms of the Pledge Agreement, it will not guaranty the debts
or obligations of, hold itself out to be responsible for the debts of, pledge
its assets for the benefit of or to secure the obligations of, or hold out its
credit as being available to satisfy the obligations of, any other Person.

 

(xi)Borrower will pay (or cause the Property Manager to pay on behalf of
Borrower from Borrower’s funds) its own liabilities (including salaries of its
own employees) from its own funds; provided, however, that this requirement will
not be deemed to require additional capital contributions by Borrower’s or
Pledgor’s members, limited partners, or any Guarantor.

 

(xii)It will not enter into any agreement with any affiliate of any Loan Party
except upon commercially reasonable terms and conditions that are comparable to
those of an arms-length basis with unaffiliated third parties.

 

(xiii)It will not dissolve, merge, liquidate, consolidate with any other Person
or sell, transfer, dispose, or encumber (except with respect to the Loan
Documents) all or substantially all of its assets.

 

(xiv)It will not make any loans or advances to any third party (including any
affiliate of any Loan Party).

 

(xv)It will do, all things necessary to observe organizational formalities and
preserve its existence, and it will not, nor will it permit any Person to, (i)
terminate or fail to comply with the provisions of its organizational documents,
or (ii) unless Lender has consented, amend, modify or otherwise change its
organizational documents in any material respect.

 

(xvi)It will hold itself out to the public as, a legal entity separate and
distinct from any other entity (including any of its affiliates), will correct
any known misunderstanding regarding its status as a separate entity, will
conduct business in its own name, will not identify itself or any of its
affiliates as a division or department or part of the other and will maintain
and utilize separate stationery, invoices and checks bearing its own name.

 

(xvii)It will maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations; provided, however, that this requirement will
not be deemed to require additional capital contributions by Borrower’s or
Pledgor’s members, limited partners, or any Guarantor.

 

(b)Borrower represents that it has never owned any real property other than the
Mortgaged Property and personal property necessary or incidental to its
ownership or operation of the Mortgaged Property and has never engaged in any
business other than the ownership and operation of the Mortgaged Property.

 

(c)Neither Borrower nor Pledgor will change its jurisdiction of formation or
name without receiving Lender’s prior written consent and promptly providing
Lender such information and replacement Uniform Commercial Code financing
statements as Lender may reasonably request in connection with such a change.

 

Loan Agreement – SFRPage 27

 

 

 

(d)Borrower and Pledgor will at all times elect to be treated as a “partnership”
or “disregarded entity” that is not taxable as a corporation for state and U.S.
federal tax purposes.

 

(e)Borrower is and will continue to be a single member limited liability company
wholly owned and controlled by Pledgor.

 

(f)Pledgor is and will continue to be a limited liability company formed in
Delaware.

 

6.14Restoration, Priority Repairs, Capital Replacements, Property Improvements,
and Other Repairs.

 

(a)Borrower Obligated to Complete Priority Repairs. Borrower will commence all
Priority Repairs as soon as practicable after the Effective Date and will
diligently proceed with and complete such Repairs.

  

(b)Completion Work in Good and Workmanlike Manner. All (i) Restoration, (ii)
Priority Repairs, (iii) Capital Replacements and (iv) Property Improvements and
other Repairs Borrower elects to begin (collectively, “Work”) will be completed
in a good and workmanlike manner, with suitable materials, and in accordance
with good building practices and all applicable laws, ordinances, rules,
regulations, building setback lines and restrictions applicable to the Mortgaged
Properties. Borrower agrees to cause the replacement of any material or work
that is defective, unworkmanlike or that does not comply with the requirements
of this Loan Agreement, as determined by Lender.

 

(c)No Conditional Sales Contracts or Lease Agreements. Without the prior written
consent of Lender, no materials, machinery, equipment, fixtures or any other
part of any Work will be purchased or installed under conditional sale contracts
or lease agreements, or any other arrangement wherein title to such Work or any
portion of such Work is retained or subjected to a purchase money security
interest, or the right is reserved or accrues to anyone to remove or repossess
any such Work, or to consider them as personal property.

 

(d)Lien Protection. Borrower will promptly pay or cause to be paid, when due,
all costs, charges and expenses incurred in connection with the construction and
completion of the Work, and will keep the Mortgaged Properties free and clear of
any and all Liens other than the Lien of the Security Instrument and any other
junior Lien to which Lender has consented.

 

(e)Adverse Claims. Borrower will promptly advise Lender in writing of any
litigation, Liens or claims affecting any Mortgaged Property and of all
complaints and charges made by any Governmental Authority that may delay or
adversely affect the Work.

 

(f)Right to Complete Work. If Borrower abandons or fails to proceed diligently
with any Restoration, Priority Repair, or Capital Replacement or abandons any
other Repair or Property Improvement once undertaken by Borrower, and such
abandonment or failure continues for 30 days after Notice from Lender, then
Lender will have the right (but not the obligation) to enter upon any Mortgaged
Property and take over and cause the completion of such Work. However, no such
Notice or cure period will apply in the case of such failure which could, in
Lender’s discretion, result in harm to Lender, tenants or third parties or
impairment of the security given under this Loan Agreement, the Security
Instrument or any other Loan Document. Any contracts entered into or
indebtedness incurred upon the exercise of such right may be in the name of
Borrower, and Lender is irrevocably appointed the attorney in fact for Borrower,
such appointment being coupled with an interest, to enter into such contracts,
incur such obligations, enforce any contracts or agreements made by or on behalf
of Borrower (including the prosecution and defense of all actions and
proceedings in connection with the Work and the payment, settlement or
compromise of all bills and claims for materials and work performed in
connection with the Work) and do any and all things necessary or proper to
complete any Work, including signing Borrower’s name to any contracts and
documents as may be deemed necessary by Lender. In no event will Lender be
required to expend its own funds to complete any Work, but Lender may advance
such funds. Any funds advanced will be added to the Indebtedness, secured by the
Security Instrument and payable to Lender by Borrower in accordance with the
provisions of the Note, this Loan Agreement, the Security Instrument and any
other Loan Document pertaining to the protection of Lender’s security and
advances made by Lender. Borrower waives all claims it may have against Lender
for materials used, work performed or resultant damage to a Mortgaged Property.

 

Loan Agreement – SFRPage 28

 

 

(g)Completion of Work Not a Certification by Lender. Lender’s disbursement of
monies from any Reserve Fund or other acknowledgment of completion of any Work
in a manner satisfactory to Lender will not be deemed a certification by Lender
that the Work has been completed in accordance with applicable building, zoning
or other codes, ordinances, statutes, laws, regulations or requirements of any
Governmental Authority. Borrower will, at all times, have the sole
responsibility for ensuring that all Work is completed in accordance with all
such requirements of any Governmental Authority.

 

6.15Residential Leases.

 

(a)All Leases for residential units executed on or after the Effective Date
(including renewals of any existing Leases) will satisfy the following
conditions:

 

(i)They will be on forms acceptable to Lender.

 

(ii)They will not include options to purchase or have purchase options
associated with them.

 

(iii)They will be for initial terms of at least 6 months.

 

(b)Borrower will promptly upon Lender’s request, deliver to Lender an executed
copy of each residential Lease then in effect.

 

6.16Litigation; Government Proceedings. Borrower will give prompt Notice to
Lender of any litigation or governmental proceedings pending or, to the best of
Borrower’s knowledge after due inquiry and investigation, threatened in writing
against Borrower or any Borrower Principal which might have a Material Adverse
Effect.

 

6.17Estoppel Certificates; Further Assurances; Lender’s Expenses. Within 10 days
after a request from Lender, Borrower will take each of the following actions:

 

(a)Deliver to Lender a written statement, signed and acknowledged by Borrower,
certifying to Lender or any Person designated by Lender, as of the date of such
statement:

 

(i)that the Loan Documents are unmodified and in full force and effect (or, if
there have been modifications, that the Loan Documents are in full force and
effect as modified and setting forth such modifications),

 

(ii)the unpaid principal balance of the Note,

 

(iii)the date to which interest under the Note has been paid,

 

(iv)that Borrower is not in default under any of the Loan Documents (or, if
Borrower is in default, describing such default in reasonable detail),

 

(v)whether there are any then-existing setoffs or defenses known to Borrower
against the enforcement of any right or remedy of Lender under the Loan
Documents, and

 

(vi)any additional facts requested by Lender.

 

Loan Agreement – SFRPage 29

 

 

(b)Execute, acknowledge and deliver and, if applicable, cause Guarantor,
Pledgor, or Property Manager to execute, acknowledge and deliver, at Borrower’s
expense (i) all amendments, modifications, corrections, deletions or additions
to this Loan Agreement, the Note, the Security Instrument and/or any other Loan
Document, and (ii) any further acts, deeds, conveyances, assignments, estoppel
certificates, financing statements, transfers and assurances, as may be required
by Lender from time to time in order to correct clerical errors and legal
deficiencies and to better assure, grant and convey to Lender the rights
intended to be granted, now or in the future, to Lender under this Loan
Agreement and the other Loan Documents, or in connection with Lender’s consent
rights under Article VII; provided, however, that this Section 6.17 is not
intended to require Borrower to execute any corrective amendment or modification
of the Loan Documents that has the effect of (x) changing the essential economic
terms of the Loan set forth in the Commitment Letter, or (y) imposing greater
liability under the Loan Documents than that set forth in the terms of the
Commitment Letter.

 

(c)Borrower agrees that, in connection with each request by Borrower under this
Loan Agreement or any Loan Document, Borrower will pay or reimburse Lender for
all reasonable Attorneys’ Fees and Costs and expenses incurred by Lender and
Loan Servicer, including any fees charged by the Rating Agencies, if applicable,
regardless of whether the matter is approved, denied or withdrawn. Any
reimbursement due from Borrower to Lender will become part of the Indebtedness
as provided in Section 8.02.

 

6.18ERISA Requirements.

 

(a)Borrower will not engage in any transaction which would cause an action by
either Borrower or Lender permitted or required under this Loan Agreement or any
other Loan Document to be a non-exempt prohibited transaction under either ERISA
or Section 4975 of the Tax Code.

 

(b)When requested by Lender, Borrower will deliver to Lender a certification
from Borrower with supporting evidence satisfactory to Lender that each of the
following is true:

 

(i)Borrower is not any of the following:

 

(A)An “employee benefit plan” as defined in Section 3(3) of ERISA, which is
subject to Title I of ERISA.

 

(B)A “plan” to which Section 4975 of the Tax Code applies.

 

(C)An entity whose underlying assets constitute “plan assets” of one or more of
the plans described in Sections 6.18(c)(i)(A) and (B).

 

(D)A “governmental plan” within the meaning of Section 3(32) of ERISA.

 

(ii)Borrower is not subject to state statutes regulating investments or
fiduciary obligations with respect to governmental plans.

 

(iii)At least one of the following circumstances is true:

 

(A)None of the equity interests in Borrower are held by “benefit plan investors”
within the meaning of Section 3(42) of ERISA.

 

(B)Less than 25% of each outstanding class of equity interests in Borrower are
held by “benefit plan investors” within the meaning of Section 3(42) of ERISA.

 

(C)Equity interests in Borrower are publicly offered securities within the
meaning of 29 C.F.R. Section 2510.3-101(b)(2), as amended or any successor
provision.

 

Loan Agreement – SFRPage 30

 

 

(D)Borrower qualifies as either an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R. Section 2510.3-101(c) or (e),
as either may be amended or any successor provisions.

 

(E)Borrower is an investment company registered under the Investment Company Act
of 1940.

 

6.19Economic Sanctions Laws: AML Laws. Borrower will comply with, and will take
reasonable measures to ensure that each Borrower Principal will comply with, all
Economic Sanctions Laws and AML Laws. Borrower and each Borrower Principal will
have in place practices and procedures for the admission of investors which
prevent the admission of:

 

(a)Any Non-U.S. Equity Holder, or any investor that would have a 25% or more
ownership interest in Borrower (whether directly or indirectly), and that has
been convicted of a violation of the AML Laws or been the subject of a final
enforcement action relating to the AML Laws.

 

(b)Any Person with a 25% or more ownership interest in Borrower (whether
directly or indirectly) that is on the Prohibited Parties Lists.

 

(c)Any Non-U.S. Equity Holder that is on the OFAC Lists.

 

6.20Crowdfunding. Borrower and each Borrower Principal will not permit direct or
indirect ownership (or other economic) interests of 25% or more in Borrower or
any Borrower Principal that have been marketed or sold to investors through any
fund of Crowdfunding.

 

ARTICLE VIITRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN BORROWER.

 

7.01Permitted Transfers. The occurrence of any of the following Transfers will
not constitute an Event of Default under this Loan Agreement, notwithstanding
any provision of Section 7.02 to the contrary:

 

(a)A Transfer to which Lender has consented.

 

(b)A Transfer that is not a prohibited Transfer pursuant to Section 7.02.

 

(c)A Transfer that is conditionally permitted pursuant to Section 7.03 upon the
satisfaction of all applicable conditions.

 

(d)A Preapproved Intrafamily Transfer that satisfies the requirements of Section
7.04.

 

(e)A Release Property Transfer or Mandatory Release Property Transfer that
satisfies the requirements of Section 7.05(a) or 7.05(b), as applicable.

 

(f)A Transfer that satisfies the requirements of Section 7.06.

 

(g)The grant of a leasehold interest in an individual residential unit for a
term of 2 years or less (or longer if approved by Lender in writing) not
containing an option to purchase.

 

(h)A Transfer of a Mortgaged Property that has been released from the applicable
Security Instrument pursuant to Section 6.10(j) or Section 6.12(c).

 

(i)A Condemnation with respect to which Borrower satisfies the requirements of
Section 6.11.

 

(j)A Transfer of obsolete or worn out Personalty or Fixtures that are
contemporaneously replaced by items of equal or better function and quality,
which are free of Liens, encumbrances and security interests other than those
created by the Loan Documents or consented to by Lender.

 

Loan Agreement – SFRPage 31

 

 

(k)The creation of a mechanic’s, materialmen’s or judgment Lien against any
Mortgaged Property which is released of record, bonded or otherwise remedied to
Lender’s satisfaction within 60 days after the date of creation or is being
contested as otherwise provided in this Loan Agreement; provided, however, if
Borrower is diligently prosecuting such release or other remedy and advises
Lender that such release or remedy cannot be consummated within such 60-day
period, Borrower will have an additional period of time (not exceeding 120 days
from the date of creation or such earlier time as may be required by applicable
law in which the lienholder must act to enforce the Lien) within which to obtain
such release of record or consummate such other remedy.

 

7.02Prohibited Transfers. The occurrence of any of the following Transfers will
constitute an Event of Default under this Loan Agreement:

 

(a)A Transfer of all or any part of any Mortgaged Property or any interest in
any Mortgaged Property, including the grant, creation or existence of any Lien
on a Mortgaged Property, whether voluntary, involuntary or by operation of law,
and whether or not such Lien has priority over the Lien of the Security
Instrument, other than the Lien of the Security Instrument, or any other Lien to
which Lender has consented.

 

(b)A Transfer or series of Transfers of any legal or equitable interest of any
Guarantor which owns a direct or indirect interest in Borrower that result(s) in
such Guarantor no longer owning any direct or indirect interest in Borrower.

 

(c)A Transfer of any direct ownership interest in Borrower.

 

(d)A Transfer or series of Transfers of any legal or equitable interest since
the Effective Date that result(s) in (a) a change of more than 49% of the
indirect ownership interests (or beneficial interests, if the applicable entity
is a trust) in Borrower or (b) a change of more than 49% of the direct or
indirect interests in any Person that Controls Borrower.

 

(e)A Transfer of any general partnership interest in a partnership, or any
manager interest (whether a member manager or nonmember manager) in a limited
liability company if such partnership or limited liability company, as
applicable, is a Person that Controls Borrower.

 

(f)If Any Person that Controls Borrower is a corporation whose outstanding
voting stock is held by 100 or more shareholders, one or more Transfers by a
single transferor within a 12-month period affecting an aggregate of 10% or more
of that stock.

 

(g)The grant, creation or existence of any Lien, whether voluntary, involuntary
or by operation of law, and whether or not such Lien has priority over the Lien
of the Security Instrument, on any direct or indirect ownership interest in
Borrower or any Person that Controls Borrower, if the foreclosure of such Lien
would result in a Transfer prohibited under Sections 7.02(b), (c), (d), (e), or
(f).

 

7.03Conditionally Permitted Transfers. The occurrence of any of the following
Transfers will not constitute a prohibited Transfer under Section 7.02, provided
that Borrower has complied with all applicable specified conditions in this
Section 7.03.

 

(a)Transfer by Devise, Descent or Operation of Law. Upon the death of a natural
person, a Transfer which occurs by devise, descent, or by operation of law (but
excluding a Transfer as a result of the death of a Borrower that is a natural
person) to one or more Immediate Family Members of such natural person or to a
trust or family conservatorship established for the benefit of such Immediate
Family Members (each a “Beneficiary”), provided that each of the following
conditions is satisfied:

 

(i)The Property Manager (if applicable) continues to be responsible for the
management of the Mortgaged Properties, and such Transfer will not result in a
change in the day-to-day operations of the Mortgaged Properties.

 

Loan Agreement – SFRPage 32

 

 

(ii)Lender receives confirmation acceptable to Lender that Borrower continues to
satisfy the requirements of Section 6.13.

 

(iii)Following the Transfer, no Non-U.S. Equity Holder or Person with a direct
or indirect interest in Borrower equal to or greater than 25% is on any
Prohibited Parties List.

 

(iv)Each Guarantor executes such documents and agreements as Lender requires to
ratify each Guaranty, or in the event of the death of any Guarantor, Borrower
causes one of the following to occur:

 

(A)Within 60 days following the Guarantor’s death, one or more Persons
acceptable to Lender execute(s) and deliver(s) to Lender a replacement guaranty
in a form acceptable to Lender and in substantially the same form as the
Guaranty executed on the Effective Date, without any cost or expense to Lender.

 

(B)The estate of the deceased Guarantor immediately ratifies the Guaranty in
writing, and within 6 months after the date of the death of the deceased
Guarantor, one or more Persons acceptable to Lender execute(s) and deliver(s) to
Lender a guaranty in a form acceptable to Lender and in substantially the same
form as the Guaranty executed on the Effective Date, without any cost or expense
to Lender.

 

(v)Borrower gives Lender Notice of such Transfer together with copies of all
documents effecting such Transfer not more than 30 days after the date of such
Transfer, and contemporaneously with the Notice, takes each of the following
additional actions:

 

(A)Borrower reaffirms the representations and warranties under Article V.

 

(B)Borrower satisfies Lender that the Beneficiary’s organization, credit and
experience in the management of similar properties are appropriate to the
overall structure and documentation of the existing financing.

 

(vi)Borrower (A) pays the Transfer Processing Fee to Lender, and (B) pays or
reimburses Lender, upon demand, for all costs and expenses, including all
Attorneys’ Fees and Costs, incurred by Lender in connection with such Transfer;
provided, however, that Lender will not be entitled to collect a Transfer Fee.

 

(b)Affiliate Transfer. A Transfer of any direct or indirect interests in Pledgor
held by an entity owned and directly or indirectly Controlled by Guarantor to
one or more of Guarantor’s Affiliates (“Affiliate Transfer”) provided that each
of the following conditions is satisfied:

 

(i)Borrower provides Lender with at least 30 days prior Notice of the proposed
Affiliate Transfer, including organizational charts and documents reflecting the
structure of Borrower prior to and after the proposed Affiliate Transfer.

 

(i)At the time of the proposed Affiliate Transfer, no Event of Default has
occurred and is continuing and no event or condition has occurred and is
continuing that, with the giving of Notice or the passage of time, or both,
would become an Event of Default.

 

(ii)Borrower delivers to Lender a certification that following the proposed
Affiliate Transfer, each of the following conditions will be satisfied:

 

(A)Control and management of the day-to-day operations of Borrower will continue
to be held by the Person exercising such Control and management immediately
prior to the Affiliate Transfer.

 

Loan Agreement – SFRPage 33

 

 

(B)No Non-U.S. Equity Holder, and no other person with a direct or indirect
interest in Borrower equal to or greater than 25%, is on any Prohibited Parties
List.

 

(iv)Borrower and Guarantor execute such additional documents as Lender may
require to evidence the Affiliate Transfer.

 

(v)Borrower (A) pays the Transfer Processing Fee to Lender, and (B) pays or
reimburses Lender, upon demand, for all costs and expenses, including all
Attorneys’ Fees and Costs, incurred by Lender in connection with such Transfer;
provided, however, that Lender will not be entitled to collect a Transfer Fee.

 

(c)Publicly-Held Fund or Publicly-Held Real Estate Investment Trust. If
Guarantor is a publicly- held fund or a publicly-held real estate investment
trust, either of the following:

 

(i)The public issuance of common stock, convertible debt, equity or other
similar securities (“Public Fund/REIT Securities”) and the subsequent Transfer
of such Public Fund/REIT Securities.

 

(ii)The acquisition by a single Public Fund/REIT Securities holder of an
ownership percentage of 10% or more in the Pledgor or Guarantor, if within 30
days following the acquisition, Borrower does each of the following:

 

(A)Provides notice to Lender of that acquisition.

 

(B)Complies with each of the following conditions:

 

(1)Borrower certifies in writing to Lender that as of the date of the Transfer
either (i) there will be not be any Person with a collective equity interest
(whether direct or indirect) of 25% or more in Borrower or (ii) no Borrower
Principal (A) is on any Prohibited Parties Lists, (B) has been convicted of any
violation of the AML Laws, or (C) has been the subject of a final enforcement
action relating to the AML Laws.

 

(2)Borrower certifies in writing to Lender that as of the date of the Transfer
either (i) there will not be any Non-U.S. Equity Holders, or (ii) no Non- U.S.
Equity Holder (A) is on the OFAC Lists, (B) has been convicted of any violation
of the AML Laws, or (C) has been the subject of a final enforcement action
relating to the AML Laws.

 

(d)Easement, Restrictive Covenant or other Encumbrance. The grant of an
easement, restrictive covenant or other encumbrance, provided that each of the
following conditions is satisfied:

 

(i)Borrower provides Lender with at least 30 days prior Notice of the proposed
grant.

 

(ii)Prior to the grant, Lender determines that the easement, restrictive
covenant or other encumbrance will not materially affect the operation or value
of the Mortgaged Property or Lender’s interest in the Mortgaged Property.

 

(iii)Borrower pays or reimburses Lender, upon demand, for all costs and
expenses, including all Attorneys’ Fees and Costs, incurred by Lender in
connection with reviewing Borrower’s request for Lender’s review of such grant
of easement, restrictive covenant or other encumbrance; provided, however, that
Lender will not be entitled to collect a Transfer Processing Fee or a Transfer
Fee.

 

Loan Agreement – SFRPage 34

 

 

(iv)If the Note is held by a REMIC trust, Lender may require an opinion of
counsel which meets each of the following requirements:

 

(A)The counsel providing the opinion is acceptable to Lender.

 

(B)The opinion is addressed to Lender.

 

(C)The opinion is paid for by Borrower.

 

(D)The opinion is in form and substance satisfactory to Lender.

 

(E)The opinion confirms each of the following:

 

(1)The grant of such easement has been effected in accordance with the
requirements of Treasury Regulation Section 1.860G-2(a)(8) (as such regulation
may be modified, amended or replaced from time to time).

 

(2)The qualification and status of the REMIC trust as a REMIC will not be
adversely affected or impaired as a result of such grant.

 

(3)That there will be no imposition of a tax under applicable REMIC provisions
as a result of such grant.

 

7.04Preapproved Intrafamily Transfers. The occurrence of a Transfer or a series
of Transfers of limited partnership interests or non-managing membership
interests that result in a change of more than a 49% indirect interest in
Borrower or a 49% direct or indirect interest in a Person that Controls Borrower
as set forth in this Section 7.04 will be considered a “Preapproved Intrafamily
Transfer” if each of the conditions set forth in Sections 7.04(a) and (b) is
satisfied:

 

(a)Type of Transfer. The Transfer is one of the following:

 

(i)A sale or transfer to one or more of the transferor’s Immediate Family
Members.

 

(ii)A sale or transfer to any trust having as its sole beneficiaries the
transferor and/or one or more of the transferor’s Immediate Family Members.

 

(iii)A sale or transfer from a trust to any one or more of its beneficiaries who
are the settlor and/or Immediate Family Members of the settlor of the trust.

 

(iv)The substitution or replacement of the trustee of any trust with a trustee
who is an Immediate Family Member of the settlor of the trust.

 

(v)A sale or transfer from a natural person to an entity owned and under the
Control of the transferor or the transferor’s Immediate Family Members.

 

(b)Conditions. The Preapproved Intrafamily Transfer satisfies each of the
following conditions:

 

(i)Borrower provides Lender with 30 days prior Notice of the proposed
Preapproved Intrafamily Transfer and pays the Transfer Processing Fee.

 

(ii)Following the Transfer, Control and management of the day-to-day operations
of Borrower continue to be held by the Person exercising such Control and
management immediately prior to the Transfer and there is no change in
Guarantor, if applicable.

 

(iii)Following the Transfer, no Non-U.S. Equity Holder or Person with a direct
or indirect interest in Borrower equal to or greater than 25% is on any
Prohibited Parties List.

 

(iv)At the time of the Preapproved Intrafamily Transfer, no Event of Default has
occurred and is continuing and no event or condition has occurred and is
continuing that, with the giving of Notice or the passage of time, or both,
would become an Event of Default.

 

Loan Agreement – SFRPage 35

 

 

(v)Borrower pays Lender all of Lender’s costs, including the cost of all title
searches, title insurance and recording costs, and all Attorneys’ Fees and
Costs; provided, however, that Lender will not be entitled to collect a Transfer
Fee.

 

(vi)Lender receives confirmation acceptable to Lender that Section 6.13
continues to be satisfied.

 

7.05Mortgaged Property Releases.

 

(a)The Transfer of one or more of the Mortgaged Properties (each a “Release
Property”) will be considered a “Release Property Transfer” if each of the
conditions set forth in this Section 7.05(a) is satisfied.

 

(i)No Release Property Transfers can occur in the six months immediately prior
to the Maturity Date.

 

(ii)No Event of Default has occurred and is continuing, except that if the
Release Property Transfer will cure the Event of Default, then the Release
Property may be released and the release of such Release Property will be deemed
to cure the applicable Event of Default.

 

(iii)No more than two Release Property Transfers can occur in a calendar year.

 

(iv)Borrower has submitted to Lender, not less than 30 days prior to the
proposed Release Property Transfer Date, all the following:

 

(A)A Release Property Transfer request substantially in the form attached to
this Loan Agreement as Exhibit C.

 

(B)Evidence satisfactory to Lender that the conditions of this Section 7.05 are
or will be satisfied in connection with the Release Property Transfer

 

(C)The Release Property Processing Fee.

 

(v)The Rent to Debt Service Ratio calculated as of each of the following dates
is equal to or greater than the Required Rent to Debt Service Ratio specified in
Article I:

 

(A)The last day of the calendar quarter ended immediately prior to the request
for a Release Property Transfer.

 

(B)The last day of the month ended immediately prior to the request for a
Release Property Transfer.

 

For the purposes of this Section 7.05, the “Rent to Debt Service Ratio” means a
ratio as calculated by Lender of (a) Rents actually collected by Borrower for
the Mortgaged Properties for the immediately preceding twelve full calendar
months, minus the Rents during that period attributable to the Release
Properties to (b) twelve times the amount of principal and interest payable
under the Note for the immediately preceding month.

 

(vi)The sum of the Mortgaged Properties released in connection with this and all
prior Release Property Transfers does not exceed the Property Release Cap
specified in Article I.

 

(vii)Borrower, Pledgor, and Guarantor execute such additional documents as
Lender may require to evidence the Release Property Transfer.

 

Loan Agreement – SFRPage 36

 

 

(viii)The Release Property will be Transferred in exchange for United States
dollars on arms-length terms and conditions to a Person that is not an Affiliate
of the Borrower.

 

(viii)Borrower pays or reimburses Lender, upon demand, for all costs and
expenses including all Attorneys’ Fees and Costs, incurred by Lender in
connection with the Release Property Transfer.

 

(ix)At the time of the Transfer, Borrower pays the Release Amount to Lender,
plus all interest and prepayment premium amounts required under the Note;
provided, however, that Lender will not be entitled to collect a Transfer
Processing Fee or a Transfer Fee.

 

(b)The required Transfer of one or more of the Mortgaged Properties following a
casualty, condemnation, or Hazardous Materials Event pursuant to Section
6.10(j), 6.11(b), or 6.12(c) (each a “Mandatory Release Property”) will be
considered a “Mandatory Release Property Transfer” if each of the conditions set
forth in this Section 7.05(b) is satisfied.

 

(i)Borrower has received notice from Lender that a Mandatory Release Property
Transfer is required.

 

(ii)Borrower, Pledgor, and Guarantor execute such additional documents as Lender
may require to evidence the Mandatory Release Property Transfer.

 

(iii)Borrower pays or reimburses Lender, upon demand, for all costs and expenses
including all Attorneys’ Fees and Costs, incurred by Lender in connection with
the Mandatory Release Property Transfer

 

(iv)At the time of the Transfer, Borrower pays the Release Amount to Lender;
plus all interest amounts required under the Note; provided, however, that
Lender will not be entitled to collect a Release Property Processing Fee,
Transfer Processing Fee, a Transfer Fee, or a prepayment premium.

 

7.06Lender’s Consent to Prohibited Transfers. A Transfer that results in a
change in the direct or indirect Control of the Borrower or the Pledgor will not
constitute a prohibited Transfer under Section 7.02 if each of the conditions
set forth in this Section 7.06 is satisfied.

 

(a)Borrower provides Lender with at least 30 days prior Notice of the proposed
Transfer, including organizational charts and documents reflecting the direct
and indirect ownership and Control of Borrower and Pledgor prior to and after
the proposed Transfer, and pays the Transfer Processing Fee.

 

(b)At the time of the proposed Transfer, no Event of Default has occurred and is
continuing and no event or condition has occurred and is continuing that, with
the giving of Notice or the passage of time, or both, would become an Event of
Default.

 

(c)No Non-U.S. Equity Holder and no other person with a direct or indirect
interest in Borrower equal to or greater than 25%, is on any Prohibited Parties
List.

 

(d)Lender determines that each of the following conditions is satisfied:

 

(i)The transferee meets Lender’s eligibility, credit, management and other
standards (including any standards with respect to previous relationships
between Lender and the transferee).

 

(ii)The transferee’s organization, credit and experience in the management of
similar properties is appropriate to the overall structure and documentation of
the Loan.

 

Loan Agreement – SFRPage 37

 

 

(iii)At the time of the proposed Transfer, all the Mortgaged Properties meet
Lender’s standards as to their physical condition, occupancy, net operating
income and the accumulation of reserves.

 

(iv)Following the Transfer, the Mortgaged Properties will be managed by one or
more Property Managers meeting the requirements of Section 6.09(d).

 

(vii)Following the Transfer, Borrower and Pledgor will continue to meet the
requirements of Section 6.13.

 

(e)Borrower, Pledgor, Guarantor, and transferee(s) execute such additional
documents as Lender may require to evidence the Transfer, provided there will
not be any adjustment to the rate at which the Indebtedness bears interest or to
any other economic terms of the Indebtedness set forth in the Note.

 

(f)Lender has received such legal opinions as Lender deems necessary, including
an opinion that the assignment and assumption of the Loan Documents has been
duly authorized, executed, and delivered and that the assignment documents are
enforceable as the obligations of Borrower, Pledgor, Guarantor, and
transferee(s), as applicable.

 

(g)Borrower pays or reimburses Lender, upon demand, for all costs and expenses,
including all Attorneys’ Fees and Costs, incurred by Lender in connection with
the Transfer, and pays Lender the Transfer Fee.

 

ARTICLE VIIIEVENTS OF DEFAULT AND REMEDIES.

 

8.01Events of Default. The occurrence of any one or more of the following will
constitute an “Event of Default” under this Loan Agreement:

 

(a)Borrower fails to pay or deposit when due any amount required by the Note,
this Loan Agreement or any other Loan Document.

 

(b)Borrower or any of its officers, directors, trustees, general partners, or
managers, or any Guarantor, commits fraud or makes a material misrepresentation
or material omission in connection with any of the following:

 

(i)The application for or creation of the Indebtedness.

 

(ii)Any financial statement, Rent Schedule or other report or information
provided to Lender during the term of the Indebtedness.

 

(iii)Any request for Lender’s consent to any proposed action, including a
request for disbursement of funds under this Loan Agreement or a release of a
Mortgaged Property.

 

(c)Borrower has made any representation or warranty in this Loan Agreement that
is false or misleading in any material respect.

 

(d)Borrower fails to maintain the Insurance coverage required by Section 6.10.

 

(e)Borrower fails to comply with the Condemnation provisions of Section 6.11.

 

(f)Borrower fails to comply with the provisions of Section 6.13.

 

(g)A Transfer occurs that violates the provisions of Article VII, whether or not
any actual impairment of Lender’s security results from such Transfer.

 

Loan Agreement – SFRPage 38

 

 

(h)A forfeiture action or proceeding, whether civil or criminal, is commenced
which could result in a forfeiture of any Mortgaged Property or otherwise
materially impair the Lien created by the Security Instrument or Lender’s
interest in any Mortgaged Property.

 

(i)Reserved.

 

(j)Borrower fails to perform any of its obligations under any Property
Documents, and such failure continues beyond any applicable cure period, if any.

 

(k)Reserved.

 

(l)Any of the following occurs:

 

(i)Borrower commences any case, proceeding or other action under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship or relief of debtors (A) seeking to
have an order for relief entered with respect to it, or seeking to adjudicate it
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debt, or (B) seeking appointment of a receiver, trustee, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets.

 

(ii)Any party other than Lender commences any case, proceeding or other action
of a nature referred to in Section 8.01(l)(i) against Borrower which (A) results
in the entry of an order for relief or any such adjudication or appointment, or
(B) has not been dismissed, discharged or bonded within a period of 90 days
following commencement.

 

(iii)Any case, proceeding or other action is commenced against Borrower seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
any order by a court of competent jurisdiction for any such relief which is not
vacated, discharged, or stayed or bonded pending appeal within 90 days from the
entry of such order.

 

(iv)Borrower takes any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in Section
8.01(l)(i), (ii) or (iii).

 

(m)Reserved.

 

(n)A Guarantor files for bankruptcy protection under the Bankruptcy Code or a
Guarantor voluntarily becomes subject to any reorganization, receivership,
insolvency proceeding or other similar proceeding pursuant to any other federal
or state law affecting debtor and creditor rights, or any creditor (other than
Lender) of a Guarantor commences any involuntary case against a Guarantor
pursuant to the Bankruptcy Code or other federal or state law affecting debtor
and creditor rights, unless each of the following conditions is satisfied:

 

(i)Borrower or Guarantor provides Notice of such action to Lender within 30 days
after the filing of such action.

 

(ii)Either (A) the case is dismissed or discharged within 90 days after filing,
or (B) within 90 days following the date of such filing or commencement, the
affected Guarantor is replaced with one or more other Persons acceptable to
Lender, each of whom executes and delivers to Lender a replacement Guaranty in
form and content acceptable to Lender; provided, however, that if Lender
determines that any proposed replacement Guarantor is not acceptable, then the
action will constitute a prohibited Transfer governed by Section 7.02.

 

(iii)If Borrower must provide a replacement Guarantor pursuant to Section
8.01(n)(ii), Borrower pays the Transfer Processing Fee to Lender.

 

Loan Agreement – SFRPage 39

 

 

(o)The dissolution of any Guarantor that is an entity, unless within 30 days
following the dissolution of Guarantor, Borrower causes one or more Persons
acceptable to Lender to execute and deliver to Lender a guaranty in a form
acceptable to Lender and in substantially the same form as the Guaranty executed
on the Effective Date, without any cost or expense to Lender.

 

(p)The death of any Guarantor who is a natural person, unless Borrower satisfies
one of the conditions set forth in Section 7.03(a)(iii).

 

(q)If the Guaranty includes the “Expiring Term of Existence” rider, the Expiring
Guarantor (as defined in the rider) does not comply with any of the requirements
in the rider, including extending its term of existence, providing one or more
replacement guarantors, or providing cash or letter of credit collateral for its
obligations under the Guaranty.

 

(r)Borrower fails to perform any of its obligations under this Loan Agreement
(other than those Events of Default specified in Sections 8.01(a) through (q) or
included on any exhibit, schedule, or rider attached to this Loan Agreement) as
and when required, and that failure continues for a period of 30 days after
Notice of the failure by Lender to Borrower.

 

However, if Borrower’s failure to perform its obligations as described in this
Section 8.01(r) is of the nature that it cannot be cured within the 30-day cure
period after Notice from Lender but reasonably could be cured within 90 days,
then Borrower will have additional time as determined by Lender (not to exceed
an additional 60 days) in which to cure the default, provided that Borrower has
diligently commenced to cure the default during the initial 30-day cure period
and diligently pursues the cure of the default.

 

No Notice or cure periods will apply in the case of any failure which could, in
Lender’s judgment, absent immediate exercise by Lender of a right or remedy
under this Loan Agreement, result in harm to Lender, danger to tenants or third
parties, or impairment of the Note, the Security Instrument, this Loan
Agreement, or any other security given under any other Loan Document.

 

(s)Any Loan Party fails to perform any of its obligations as and when required
under any Loan Document other than this Loan Agreement and that failure
continues beyond the applicable cure period, if any, specified in that Loan
Document.

 

8.02Protection of Lender’s Security; Security Instrument Secures Future
Advances.

 

(a)If Borrower fails to perform any of its obligations under this Loan Agreement
or any other Loan Document, or if any action or proceeding is commenced which
purports to affect any Mortgaged Property, Lender’s security or Lender’s rights
under this Loan Agreement, including eminent domain, insolvency, code
enforcement, civil or criminal forfeiture, enforcement of Hazardous Materials
Laws, fraudulent conveyance or reorganizations or proceedings involving a
bankrupt or decedent, then Lender may make such appearances, file such
documents, disburse such sums and take such actions as Lender reasonably deems
necessary to perform such obligations of Borrower and to protect Lender’s
interest, including: (i) payment of Attorneys’ Fees and Costs, (ii) payment of
fees and out-of-pocket expenses of accountants, inspectors and consultants,
(iii) entry upon a Mortgaged Property to make Repairs or secure the Mortgaged
Property, (iv) procurement of the Insurance required by Section 6.10, (v)
payment of amounts which Borrower has failed to pay under Section 6.08, (vi)
performance of Borrower’s obligations under Section 6.09, and (vii) advances
made by Lender to pay, satisfy or discharge any obligation of Borrower for the
payment of money that is secured by a Prior Lien.

 

(b)Any amounts disbursed by Lender under this Section 8.02, or under any other
provision of this Loan Agreement that treats such disbursement as being made
under this Section 8.02, will be secured by the Security Instrument, will be
added to, and become part of, the principal component of the Indebtedness, will
be immediately due and payable and will bear interest from the date of
disbursement until paid at the Default Rate.

 

Loan Agreement – SFRPage 40

 

 

(c)Nothing in this Section 8.02 will require Lender to incur any expense or take
any action.

 

8.03Remedies.

 

(a)Upon an Event of Default, Lender may exercise any or all of its rights and
remedies provided under the Loan Documents and Borrower will pay all associated
costs, including Attorneys’ Fees and Costs.

 

(b)Each right and remedy provided in this Loan Agreement is distinct from all
other rights or remedies under this Loan Agreement or any other Loan Document or
afforded by applicable law or equity, and each will be cumulative and may be
exercised concurrently, independently or successively, in any order. Lender’s
exercise of any particular right or remedy will not in any way prevent Lender
from exercising any other right or remedy available to Lender. Lender may
exercise any such remedies from time to time and as often as Lender chooses.

 

(c)Lender will have all remedies available to Lender under Revised Article 9 of
the UCC, the Loan Documents and under applicable law.

 

(d)Lender may also retain all money in the Reserve Funds, including interest,
and in Lender’s discretion, may apply such amounts, without restriction and
without any specific order of priority, to the payment of any and all
Indebtedness.

 

(e)If a claim or adjudication is made that Lender has acted unreasonably or
unreasonably delayed acting in any case where, by law or under this Loan
Agreement or the other Loan Documents, Lender has an obligation to act
reasonably or promptly, then Lender will not be liable for any monetary damages,
and Borrower’s sole remedy will be limited to commencing an action seeking
injunctive relief or declaratory judgment. Any action or proceeding to determine
whether Lender has acted reasonably will be determined by an action seeking
declaratory judgment.

 

8.04Forbearance.

 

(a)Lender may (but will not be obligated to) agree with Borrower, from time to
time, and without giving Notice to, or obtaining the consent of, or having any
effect upon the obligations of, any Guarantor or other third party obligor, to
take any of the following actions:

 

(i)Extend the time for payment of all or any part of the Indebtedness.

 

(ii)Reduce the payments due under any of the Loan Documents.

 

(iii)Release anyone liable for the payment of any amounts due under any of the
Loan Documents.

 

(iv)Accept a renewal of the Note.

 

(v)Modify the terms and time of payment of the Indebtedness.

 

(vi)Join in any extension or subordination agreement.

 

(vii)Release any portion of any Mortgaged Property.

 

(viii)Take or release other or additional security.

 

(ix)Modify the rate of interest or period of amortization of the Note or change
the amount of the monthly payments payable under the Note.

 

(x)Otherwise modify this Loan Agreement, the Note or any other Loan Document.

 

Loan Agreement – SFRPage 41

 

 

(b)Any forbearance by Lender in exercising any right or remedy under any of the
Loan Documents, or otherwise afforded by applicable law will not be a waiver of
or preclude the exercise of any other right or remedy, or the subsequent
exercise of any right or remedy. The acceptance by Lender of payment of all or
any part of the Indebtedness after the due date of such payment, or in an amount
which is less than the required payment, will not be a waiver of Lender’s right
to require prompt payment when due of all other payments on account of the
Indebtedness or to exercise any remedies for any failure to make prompt payment.
Enforcement by Lender of any security for the Indebtedness will not constitute
an election of remedies by Lender so as to preclude the exercise of any other
right available to Lender. Lender’s receipt of any awards or proceeds under
Sections 6.10 and 6.11 will not operate to cure or waive any Event of Default.

 

8.05Waiver of Marshalling. Notwithstanding the existence of any other security
interests in the Mortgaged Properties held by Lender or by any other party,
Lender will have the right to determine the order in which any or all of the
Mortgaged Properties will be subjected to the remedies provided in this Loan
Agreement or any other Loan Document or applicable law. Lender will have the
right to determine the order in which any or all portions of the Indebtedness
are satisfied from the proceeds realized upon the exercise of such remedies.
Borrower and any party who now or in the future owns or acquires a security
interest in any Mortgaged Property and who has actual or constructive notice of
the Security Instrument waives any and all right to require the marwilling of
assets or to require that any Mortgaged Property be sold in the inverse order of
alienation or that any Mortgaged Property be sold in parcels or as an entirety
in connection with the exercise of any of the remedies permitted by applicable
law or provided in this Loan Agreement.

 

8.06Severance.

 

(a)During the continuance of an Event of Default, Lender will have the right
from time to time to partially foreclose any Security Instrument or the Lien of
any of the other Loan Documents in any manner and for any amounts secured by the
Loan Documents then due and payable as determined by Lender, including the
following circumstances: (A) if Borrower defaults beyond any applicable grace
period in the payment of one or more required payments of principal and
interest, Lender may foreclose one or more of the Security Instruments or other
Loan Documents to recover such delinquent payments, or (B) if Lender elects to
accelerate less than the entire outstanding principal balance of the Loan,
Lender may foreclose one or more of the Security Instruments or other Loan
Documents to recover so much of the principal balance of the Loan as Lender may
accelerate and such other sums secured by the Mortgages and the other Loan
Documents as Lender may elect. Notwithstanding one or more partial foreclosures,
the collateral for the Loan will remain subject to the Security Instruments and
the other Loan Documents to secure payment of the sums secured by the Loan
Documents and not previously recovered.

 

(b)During the continuance of an Event of Default, Lender will have the right
from time to time to sever the Note and the other Loan Documents into one or
more separate notes, Loan Documents and other security documents in such
denominations as Lender will determine for purposes of evidencing and enforcing
its rights and remedies provided under the Loan Documents. Borrower will execute
and deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender will request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney will do by virtue thereof; provided, however, Lender will not make
or execute any such documents under such power until three days after notice has
been given to Borrower by Lender of Lender’s intent to exercise its rights under
such power.

 

ARTICLE IXRELEASE; INDEMNITY.

 

9.01Release. Borrower covenants and agrees that, in performing any of its duties
under this Loan Agreement, none of Lender, Loan Servicer or any of their
respective agents or employees will be liable for any losses, claims, damages,
liabilities, or expenses that may be incurred by any of them as a result of such
performance, except that no party will be released from liability for any
losses, claims, damages, liabilities or expenses arising out of the willful
misconduct or gross negligence of such party.

 

Loan Agreement – SFRPage 42

 

 

9.02Indemnity.

 

(a)General Indemnity. Borrower agrees to indemnify, hold harmless and defend
Lender, including any custodian, trustee and other fiduciaries who hold or have
held a full or partial interest in the Loan for the benefit of third parties,
any prior owner or holder of the Note, the Loan Servicer, any prior Loan
Servicer, the officers, directors, shareholders, partners, employees and
trustees of each of the foregoing, and the heirs, legal representatives,
successors and assigns of each of the foregoing (collectively, “Indemnitees”)
against any and all losses, claims, damages, liabilities, and expenses,
including Attorneys’ Fees and Costs, which may be imposed or incurred by any of
them directly or indirectly arising out of, or in any way relating to, or as a
result of: (i) any failure of any Mortgaged Property to comply with the laws,
regulations, ordinances, codes or decrees of any Governmental Authority,
including those pertaining to the Americans with Disabilities Act, zoning,
occupancy and subdivision of real property, (ii) failure of Borrower or any
Borrower Principal to comply with the Economic Sanction Laws or AML Laws, or
(iii) any obligation of Borrower under any Lease, and (iv) any accident, injury
or death to any natural person on any Mortgaged Property or any damage to
personal property located on any Mortgaged Property, except that no such party
will be indemnified from liability for any losses, claims, damages, liabilities
or expenses arising out of the willful misconduct or gross negligence of such
party.

 

(b)Environmental Indemnity. Borrower agrees to indemnify, hold harmless and
defend Indemnitees from and against all proceedings, claims, damages, penalties
and costs (whether initiated or sought by Governmental Authorities or private
parties), including Attorneys’ Fees and Costs and remediation costs, whether
incurred in connection with any judicial or administrative process or otherwise,
arising directly or indirectly from any of the following:

 

(i)Any breach of any representation or warranty of Borrower in Section 5.05.

 

(ii)Any failure by Borrower to perform any of its obligations under Section
6.12.

 

(iii)The existence or alleged existence of any Prohibited Activity or Condition.

 

(iv)The presence or alleged presence of Hazardous Materials on or under any
Mortgaged Property or in any of the Improvements.

 

(v)The actual or alleged violation of any Hazardous Materials Law.

 

(c)Indemnification Regarding ERISA Covenants. BORROWER WILL INDEMNIFY LENDER AND
DEFEND AND HOLD LENDER HARMLESS FROM AND AGAINST ALL CIVIL PENALTIES, EXCISE
TAXES, OR OTHER LOSS, COST, DAMAGE AND EXPENSE (INCLUDING REASONABLE ATTORNEYS’
FEES AND COSTS INCURRED IN THE INVESTIGATION, DEFENSE AND SETTLEMENT OF CLAIMS
AND LOSSES INCURRED IN CORRECTING ANY PROHIBITED TRANSACTION OR IN THE SALE OF A
PROHIBITED LOAN, AND IN OBTAINING ANY INDIVIDUAL PROHIBITED TRANSACTION
EXEMPTION UNDER ERISA THAT MAY BE REQUIRED, IN LENDER’S DISCRETION) THAT LENDER
MAY INCUR, DIRECTLY OR INDIRECTLY, AS A RESULT OF DEFAULT UNDER SECTION 6.18.
THIS INDEMNITY WILL SURVIVE ANY TERMINATION, SATISFACTION OR FORECLOSURE OF THE
SECURITY INSTRUMENT.

 

(d)Selection and Direction of Counsel. Counsel selected by Borrower to defend
Indemnitees will be subject to the approval of those Indemnitees. In any
circumstances in which the indemnity under this Article IX applies, Lender may
employ its own legal counsel and consultants to prosecute, defend or negotiate
any claim or legal or administrative proceeding and Lender, with the prior
written consent of Borrower (which will not be unreasonably withheld, delayed or
conditioned) may settle or compromise any action or legal or administrative
proceeding. However, unless an Event of Default has occurred and is continuing,
or the interests of Borrower and Lender are in conflict, as determined by
Lender, Lender will permit Borrower to undertake the actions referenced in this
Article IX so long as Lender approves such action, which approval will not be
unreasonably withheld or delayed. Borrower will reimburse Lender upon demand for
all costs and expenses incurred by Lender, including all costs of settlements
entered into in good faith, consultants’ fees and Attorneys’ Fees and Costs.

 

Loan Agreement – SFRPage 43

 

 

(e)Settlement or Compromise of Claims. Borrower will not, without the prior
written consent of those Indemnitees who are named as parties to a claim or
legal or administrative proceeding (“Claim”), settle or compromise the Claim if
the settlement (i) results in the entry of any judgment that does not include as
an unconditional term the delivery by the claimant or plaintiff to Lender of a
written release of those Indemnitees, satisfactory in form and substance to
Lender, or (ii) may materially and adversely affect Lender, as determined by
Lender.

 

(f)Effect of Changes to Loan on Indemnification Obligations. Borrower’s
obligation to indemnify the Indemnitees will not be limited or impaired by any
of the following, or by any failure of Borrower or any Guarantor to receive
notice of or consideration for any of the following:

 

(i)Any amendment or modification of any Loan Document.

 

(ii)Any extensions of time for performance required by any Loan Document.

 

(iii)Any provision in any of the Loan Documents limiting Lender’s recourse to
property securing the Indebtedness, or limiting the personal liability of
Borrower or any other party for payment of all or any part of the Indebtedness.

 

(iv)The accuracy or inaccuracy of any representations and warranties made by
Borrower under any of the Loan Documents.

 

(v)The release of Borrower or any other Person, by Lender or by operation of
law, from performance of any obligation under any Loan Document.

 

(vi)The release or substitution in whole or in part of any security for the
Indebtedness.

 

(vii)Lender’s failure to properly perfect any Lien or security interest given as
security for the Indebtedness.

 

(g)Payments by Borrower. Borrower will, at its own cost and expense, do all of
the following:

 

(i)Pay or satisfy any judgment or decree that may be entered against any
Indemnitee or Indemnitees in any legal or administrative proceeding arising out
of any matters against which Indemnitees are entitled to be indemnified under
this Article IX.

 

(ii)Reimburse Indemnitees for any expenses paid or incurred in connection with
any matters against which Indemnitees are entitled to be indemnified under this
Article IX.

 

(iii)Reimburse Indemnitees for any and all expenses, including Attorneys’ Fees
and Costs, paid or incurred in connection with the enforcement by Indemnitees of
their rights under this Article IX, or in monitoring and participating in any
legal or administrative proceeding.

 

(h)Other Obligations. The provisions of this Article IX will be in addition to
any and all other obligations and liabilities that Borrower may have under
applicable law or under other Loan Documents, and each Indemnitee will be
entitled to indemnification under this Article IX without regard to whether
Lender or that Indemnitee has exercised any rights against the Mortgaged
Properties or any of them or any other security, pursued any rights against any
Guarantor, or pursued any other rights available under the Loan Documents or
applicable law. If Borrower consists of more than one Person, then the
obligation of those Persons to indemnify the Indemnitees under this Article IX
will be joint and several. The obligation of Borrower to indemnify the
Indemnitees under this Article IX will survive any repayment or discharge of the
Indebtedness, any foreclosure proceeding, any foreclosure sale, any delivery of
any deed in lieu of foreclosure, and any release of record of the Lien of the
Security Instrument. However, if Lender has never been a mortgagee-in-possession
of, or held title to, the Mortgaged Properties or any of them, Borrower will
have no obligation to indemnify the Indemnitees under this Article IX after the
date of the release of record of the Lien of the Security Instrument by payment
in full at the Maturity Date or by voluntary prepayment in full.

 

Loan Agreement – SFRPage 44

 

 

ARTICLE XMISCELLANEOUS PROVISIONS.

 

10.01Waiver of Statute of Limitations, Offsets and Counterclaims. Borrower
waives the right to assert any statute of limitations as a bar to the
enforcement of this Loan Agreement or the Lien of the Security Instrument or to
any action brought to enforce any Loan Document. Borrower waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or otherwise to offset any obligations
to make the payments required by the Loan Documents. No failure by Lender to
perform any of its obligations under the Loan Documents will be a valid defense
to, or result in any offset against, any payments that Borrower is obligated to
make under any of the Loan Documents.

 

10.02.Governing Law; Consent to Jurisdiction and Venue. The parties intend that
Lender will assign the Loan, the Loan Agreement, the Security Instruments, the
Pledge Agreement and the other Loan Documents to the Federal Home Loan Mortgage
Corporation, a congressionally-chartered government-sponsored enterprise having
its principal place of business in McLean, Virginia. This Agreement will be
governed by and construed in accordance with the laws of the Commonwealth of
Virginia. Borrower submits to the in personam jurisdiction of any federal or
state court in (i) any state or jurisdiction in which any Mortgaged Property is
located and (ii) the Commonwealth of Virginia with respect to any proceeding
arising out of or relating to this Agreement. Borrower irrevocably waives, to
the fullest extent permitted under applicable law, any objections Borrower may
now or hereafter have to the venue of any suit, action or proceeding brought in
any such court and any claim that the same has been brought in an inconvenient
forum. Borrower acknowledges that the foregoing venue provision is integral to
Lender’s realization of its rights hereunder. Borrower further acknowledges that
it is not in a disparate bargaining position, that it is a commercial
enterprise, with sophisticated financial, legal and economic experience, and
that the venue selections contained in this Agreement are not unreasonable,
unjust, inconvenient or overreaching.

 

10.03Notice.

 

(a)All Notices under or concerning this Loan Agreement will be in writing. Each
Notice will be deemed given on the earliest to occur of: (i) the date when the
Notice is received by the addressee, (ii) the first Business Day after the
Notice is delivered to a recognized overnight courier service, with arrangements
made for payment of charges for next Business Day delivery, or (iii) the third
Business Day after the Notice is deposited in the United States mail with
postage prepaid, certified mail, return receipt requested. Addresses for Notice
are as shown in Article I.

 

(b)Any party to this Loan Agreement may change the address to which Notices
intended for it are to be directed by means of Notice given to the other party
in accordance with this Section 10.03. Each party agrees that it will not refuse
or reject delivery of any Notice given in accordance with this Section 10.03,
that it will acknowledge, in writing, the receipt of any Notice upon request by
the other party and that any Notice that it rejects or refuses will be deemed
for purposes of this Section 10.03 to have been received by the rejecting party
on the date so refused or rejected, as conclusively established by the records
of the U.S. Postal Service or the courier service.

 

(c)Any Notice under any other Loan Document that does not specify how Notices
are to be given will be given in accordance with this Section 10.03.

 

10.04Successors and Assigns Bound. This Loan Agreement will bind the respective
successors and assigns of Borrower and Lender, and the rights granted by this
Loan Agreement will inure to Lender’s successors and assigns.

 

Loan Agreement – SFRPage 45

 

 



10.05Joint and Several (and Solidary) Liability. If more than one Person signs
this Loan Agreement as Borrower, then the obligations of such Persons will be
joint and several. For a Mortgaged Property located in Louisiana, if more than
one Person signs this Loan Agreement as Borrower, then the obligations of such
Persons will be joint and several and solidary, and wherever the phrase “joint
and several” appears in this Loan Agreement, the phrase is amended to read
“joint, several, and solidary.”

 

10.06Relationship of Parties; No Third Party Beneficiary.

 

(a)The relationship between Lender and Borrower will be solely that of creditor
and debtor, respectively, and nothing contained in this Loan Agreement will
create any other relationship between Lender and Borrower. Nothing contained in
this Loan Agreement will constitute Lender as a joint venturer, partner or agent
of Borrower, or render Lender liable for any debts, obligations, acts,
omissions, representations or contracts of Borrower.

 

(b)No creditor of any party to this Loan Agreement and no other Person will be a
third party beneficiary of this Loan Agreement or any other Loan Document. Any
arrangement between Lender and any Loan Servicer for loss sharing or interim
advancement of funds (“Servicing Arrangement”) will constitute a contractual
obligation of such Loan Servicer that is independent of the obligation of
Borrower for the payment of the Indebtedness. Borrower will not be a third party
beneficiary of any Servicing Arrangement. No payment by the Loan Servicer under
any Servicing Arrangement will reduce the amount of the Indebtedness.

 

10.07Subrogation. If the proceeds of the Loan, or subsequent advances under
Section 8.02, are used to pay, satisfy or discharge a Prior Lien, then such Loan
proceeds or advances will be deemed to have been advanced by Lender at
Borrower’s request, and Lender will automatically, and without further action on
its part, be subrogated to the rights, including Lien priority, of the owner or
holder of the obligation secured by the Prior Lien, whether or not the Prior
Lien is released.

 

10.08Severability. The invalidity or unenforceability of any provision of this
Loan Agreement will not affect the validity or enforceability of any other
provision, and all other provisions will remain in full force and effect. This
Loan Agreement contains the entire agreement among the parties as to the rights
granted and the obligations assumed in this Loan Agreement.

 

10.09Amendments. This Loan Agreement may not be amended or modified except by a
writing signed by the party against whom enforcement is sought.

 

10.10Disclosure of Information; Authorization to Publicly Use Loan Information.

 

(a)Borrower acknowledges that Lender may provide to third parties with an
existing or prospective interest in the servicing, enforcement, evaluation,
performance, ownership, purchase, participation or Securitization (if
applicable) of the Loan, including any of the Rating Agencies, any entity
maintaining databases on the underwriting and performance of commercial mortgage
loans, as well as governmental regulatory agencies having regulatory authority
over Lender, any and all information which Lender now has or may hereafter
acquire relating to the Loan, a Mortgaged Property, Borrower or any Guarantor,
as Lender determines necessary or desirable and that such information may be
included in disclosure documents in connection with a Securitization (if
applicable) or syndication of participation interests, including a prospectus,
prospectus supplement, offering memorandum, private placement memorandum or
similar document (each, a “Disclosure Document”) and also may be included in any
filing with the Securities and Exchange Commission pursuant to the Securities
Act or the Securities Exchange Act. To the fullest extent permitted under
applicable law, Borrower irrevocably waives all rights, if any, to prohibit such
disclosure, including any right of privacy.

 

(b)Borrower agrees that Lender may publicly use, at Lender’s discretion,
photographs of the Mortgaged Property, and basic transaction information (for
example, the number of units in a Mortgaged Property and the Loan Amount)
relating to the Loan.

 

Loan Agreement – SFRPage 46

 

 

10.11Determinations by Lender. In any instance where the consent or approval of
Lender may be given or is required, or where Lender is authorized to render any
determination, judgment, or decision under this Loan Agreement, the granting,
withholding or denial of such consent or approval and the rendering of such
determination, judgment or decision will be made or exercised by Lender (or its
designated representative) at its option and in its discretion.

 

10.12Sale of Note; Change in Loan Servicer; Loan Servicing. The Note or a
partial interest in the Note (together with this Loan Agreement and the other
Loan Documents) may be sold one or more times without prior Notice to Borrower.
A sale may result in a change of the Loan Servicer. There also may be one or
more changes of the Loan Servicer unrelated to a sale of the Note. If there is a
change of the Loan Servicer, then Borrower will be given Notice of the change.
The Loan Servicer may take all actions regarding the servicing of the Loan
unless Borrower receives Notice to the contrary, including the collection of
payments, the disbursement and application of Reserve Funds, the giving and
receipt of Notice, inspections of the Mortgaged Properties, inspections of Books
and Records, and the granting of consents and approvals. If Borrower receives
conflicting Notices regarding the identity of the Loan Servicer or any other
subject, then any such Notice from Lender will govern.

 

10.13Reserved.

 

10.14Lender’s Rights to Sell or Securitize. Borrower acknowledges that Lender,
and each successor to Lender’s interest, may (without prior Notice to Borrower
or Borrower’s prior consent), sell or grant participations in the Loan (or any
part of the Loan), sell or subcontract the servicing rights related to the Loan,
securitize the Loan or place the Loan in a trust. Borrower, at its expense,
agrees to cooperate with all requests of Lender in connection with any of the
foregoing including taking the following actions:

 

(a)Executing any financing statements or other documents deemed necessary by
Lender or its transferee to create, perfect or preserve the rights and interest
to be acquired by such transferee.

 

(b)Delivering revised organizational documents, counsel opinions and executed
amendments to the Loan Documents satisfactory to the Rating Agencies.

 

(c)Providing updated financial information with appropriate verification through
auditors’ letters, if required by Lender. (If Lender requires that Borrower’s
updated financial information be accompanied by appropriate verification through
auditors’ letters, then Lender will reimburse Borrower for the costs which
Borrower reasonably incurs in connection with obtaining such auditors’ letters.)

 

(d)Providing updated information on all litigation proceedings affecting
Borrower or any Borrower Principal as required in Section 6.16.

 

(e)Reviewing information contained in any Disclosure Document and providing a
mortgagor estoppel certificate, written confirmation of Borrower’s
indemnification obligations under this Loan Agreement, and such other
information about Borrower, any Guarantor, any Pledgor, any Property Manager, or
the Mortgaged Properties as Lender may require for Lender’s offering materials.

 

Notwithstanding anything set forth above in this Section 10.14, Borrower will
not be required to execute any document that changes the interest rate, the
Maturity Date or the Amortization Period set forth in the Note, or that modifies
or amends any essential economic terms of the Loan.

 

10.15Cooperation with Rating Agencies and Investors. If Lender decides to
include the Loan as an asset of a Secondary Market Transaction, then Borrower
will do all of the following:

 

(a)At Lender’s request, meet with representatives of the Rating Agencies and/or
investors to discuss the business and operations of the Mortgaged Properties.

 

(b)Permit Lender or its representatives to provide related information to the
Rating Agencies and/or investors.

 

Loan Agreement – SFRPage 47

 

 

(c)Cooperate with the reasonable requests of the Rating Agencies and/or
investors in connection with all of the foregoing.

 

Notwithstanding anything set forth above in this Section 10.14, Borrower will
not be required to execute any document that changes the interest rate, the
Maturity Date or the Amortization Period set forth in the Note, or that modifies
or amends any essential economic terms of the Loan.

 

10.16Exhibits, Schedules, and Riders. This Loan Agreement incorporates all the
attached exhibits, schedules, and riders that are listed in Article I or
elsewhere in this Loan Agreement.

 

10.17Reserved.

 

10.18Time is of the Essence. Time is of the essence with respect to each
covenant of this Loan Agreement.

 

10.19Construction; Interpretation.

 

(a)The captions and headings of the Articles and Sections of this Loan Agreement
are for convenience only and will be disregarded in construing this Loan
Agreement. Any reference in this Loan Agreement to an “Exhibit,” an “Article” or
a “Section” will, unless otherwise explicitly provided, be construed as
referring, respectively, to an Exhibit attached to this Loan Agreement or to an
Article or Section of this Loan Agreement.

 

(b)Any reference in this Loan Agreement to a statute or regulation will be
construed as referring to that statute or regulation as amended from time to
time.

 

(c)Use of the singular in this Loan Agreement includes the plural and use of the
plural includes the singular. The use of one gender includes the other gender,
as the context may require.

 

(d)As used in this Loan Agreement, the term “including” means “including, but
not limited to” and the term “includes” means “includes without limitation.”

 

(e)Unless the context requires otherwise, (i) any definition of or reference to
any agreement, instrument or other document in this Loan Agreement will be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in this
Loan Agreement), and (ii) any reference in this Loan Agreement to any Person
will be construed to include such Person’s successors and assigns.

 

(f)Any reference in this Loan Agreement to “Lender’s requirements,” “as required
by Lender,” or similar references will be construed, after Securitization, to
mean Lender’s requirements or standards as determined in accordance with
Lender’s and Loan Servicer’s obligations under the terms of the Securitization
documents.

 

10.20Right to Apply Proceeds in Connection with Releases. For so long as the
Loan or any portion of the Loan is included in a Securitization, then each of
the following will apply:

 

(a)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, if any Mortgaged Property is released from the Lien of the Loan
in connection with a casualty, Condemnation or Transfer and if the ratio of (A)
the unpaid principal balance of the Loan to (B) the value of the Mortgaged
Properties (taking into account only the related land and buildings and not any
personal property or going-concern value), as determined by Lender in its
discretion based on a commercially reasonable valuation method permitted in
connection with a Securitization, is greater than 125% immediately after such
casualty, Condemnation or Transfer and before any Restoration or Repair of any
Mortgaged Property (but taking into account any planned Restoration or repair of
the Mortgaged Property as if such planned Restoration or repair were completed),
then Lender will apply any net proceeds or awards from such casualty,
Condemnation or Transfer, in full, to the payment of the principal of the
Indebtedness whether or not then due and payable, unless Lender has received an
opinion of counsel that a different application of such net proceeds or awards
will not cause such Securitization to fail to meet applicable federal income tax
qualification requirements or subject such Securitization to any tax and the net
proceeds or awards are applied in the manner specified in such opinion.

 

Loan Agreement – SFRPage 48

 

 

(b)If neither Borrower nor Lender has the right to receive any or all of the net
proceeds or awards as a result of the provisions of any agreement affecting any
Mortgaged Property (including any condominium document or reciprocal easement
agreement) and, therefore cannot apply such net proceeds or awards to the
payment of the principal of the Indebtedness as set forth above, then Borrower
will prepay the Indebtedness in an amount which Lender, in its discretion, deems
necessary to ensure that the Securitization will not fail to meet applicable
federal income tax qualification requirements or be subject to any tax as a
result of the casualty, Condemnation, or Transfer.

 

ARTICLE XIDEFINED TERMS.

 

Capitalized terms used but not otherwise defined in this Loan Agreement have the
following definitions:

 

“Affiliate” of any Person means (i) any other individual or entity that is,
directly or indirectly, (A) in Control of the applicable Person, (B) under the
Control of the applicable Person or (C) under common Control with the applicable
Person; (ii) any individual that is a director or officer of the applicable
Person or (iii) any individual that is a director or officer of any entity
described in clause (i) of this definition.

 

“Allocated Loan Amount” means, with respect to each Mortgaged Property, an
amount equal to the portion of the Loan made with respect to such Mortgaged
Property, as set forth on Schedule I.

 

“Amortization Period” is defined in the Note.se

 

“AML Laws” means applicable federal anti-money laundering laws and regulations
including 18 U.S.C. 1956 and 1957, as amended.

 

“Assignment of Management Agreement” means each Assignment of Management
Agreement and Subordination of Management Fees among Borrower, a Property
Manager and Lender, executed pursuant to the terms of this Loan Agreement.

 

“Attorneys’ Fees and Costs” means: (i) fees and out of pocket costs of Lender’s
and Loan Servicer’s attorneys, as applicable, including costs of Lender’s and
Loan Servicer’s in-house counsel, support staff costs, costs of preparing for
litigation, computerized research, telephone and facsimile transmission
expenses, mileage, deposition costs, postage, duplicating, process service,
videotaping and similar costs and expenses; (ii) costs and fees of expert
witnesses, including appraisers; (iii) investigatory fees; and (iv) costs for
any opinion required by Lender pursuant to the terms of the Loan Documents.

 

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. Section 101
et seq., as amended from time to time.

 

“Bankruptcy Event” with respect to any Person, means the occurrence of any of
the following:

 

(a)Such Person voluntarily files for bankruptcy protection under the Bankruptcy
Code.

 

(b)Such Person voluntarily becomes subject to any reorganization, receivership,
insolvency proceeding, or other similar proceeding pursuant to any other federal
or state law affecting debtor and creditor rights.

 

(c)Any Mortgaged Property becomes an asset in a voluntary bankruptcy or becomes
subject to any voluntary reorganization, receivership, insolvency proceeding, or
other similar voluntary proceeding pursuant to any other federal or state law
affecting debtor and creditor rights.

 

(d)An order of relief is entered against such Person pursuant to the Bankruptcy
Code or other federal or state law affecting debtor and creditor rights in any
involuntary bankruptcy proceeding initiated or joined in by a Related Party. If
such Person, any general partner of such person if such Person is a general
partnership, any Guarantor, or any Related Party has solicited creditors to
initiate or participate in such a proceeding, regardless of whether any of the
creditors solicited actually initiates or participates in the proceeding, then
such proceeding will be considered as having been initiated by a Related Party.

 

Loan Agreement – SFRPage 49

 

 

(e)An involuntary bankruptcy or other involuntary insolvency proceeding is
commenced against such Person (by a party other than Lender) but only if such
Person has failed to use commercially reasonable efforts to dismiss such
proceeding or has consented to such proceeding. “Commercially reasonable
efforts” will not require any direct or indirect interest holders in such Person
to contribute or cause the contribution of additional capital to such Person.

 

(f)If such Person is a general partnership, any of the following occur:

 

(i)Any general partner of such Person voluntarily files for bankruptcy
protection under the Bankruptcy Code.

 

(ii)Any general partner of such Person voluntarily becomes subject to any
reorganization, receivership, insolvency proceeding, or other similar proceeding
pursuant to any other federal or state law affecting debtor and creditor rights.

 

(iii)An order of relief is entered against any general partner of such Person
pursuant to the Bankruptcy Code or other federal or state law affecting debtor
and creditor rights in any involuntary bankruptcy proceeding initiated or joined
in by a Related Party.

 



(viii)An involuntary bankruptcy or other involuntary insolvency proceeding is
commenced against any general partner of such Person (by a party other than
Lender) but only if such Person or such general partner of such Person has
failed to use commercially reasonable efforts to dismiss such proceeding or has
consented to such proceeding. “Commercially reasonable efforts” will not require
any direct or indirect interest holders in such Person or such general partner
of such Person to contribute or cause the contribution of additional capital to
such Person.

 

“Books and Records” is defined in Section 6.07(a).

 

“Borrower” means all Persons identified as “Borrower” on page 1 of this Loan
Agreement, together with their successors and assigns.

 

“Borrower Principal” means any of the following: (i) any general partner of
Borrower (if Borrower is a partnership), (ii) any manager or managing member of
Borrower (if Borrower is a limited liability company), (iii) any Person (limited
partner, member or shareholder) with a collective direct or indirect equity
interest in Borrower equal to or greater than 25% (if Borrower is an entity)
(iv) any trustee of Borrower (if Borrower is a trust), or (v) any Guarantor.

 

“Business Day” means any day other than a Saturday, a Sunday, or any other day
on which Lender or the national banking associations are not open for business.

 

“Claim” is defined in Section 9.02(e).

 

“Closing Date” means the date on which Lender disburses the proceeds of the Loan
to or for the account of Borrower.

 

“Commitment Letter” means the fully executed commitment letter or early rate
lock application between Lender and Borrower issued in connection with the Loan.

 

“Condemnation” is defined in Section 6.11(a).

 

Loan Agreement – SFRPage 50

 

 

“Condemnation Prepayment Amount” is defined in Section 6.11(b).

 

“Control” means to possess, directly or indirectly through one or more
intermediate entities, the power to direct or cause the direction of the
management, operation, or policies of a Person, whether through the ownership of
voting securities, by contract or otherwise, including the power to elect a
majority of the directors or trustees of a corporation or trust, as the case may
be.

 

For example, a trustee of a trust is a Person that Controls that trust; a
general partner in a limited partnership is a Person that Controls that limited
partnership; a managing member or a non-member manager of a limited liability
company is a Person that Controls that limited liability company; members of a
limited liability company with a voting interest that permits them (individually
or collectively) to direct or control the decisions of the limited liability
company are Persons that Control that limited liability company; every general
partner in a general partnership or member in a joint venture is a Person that
Controls that entity; a shareholder of a corporation that holds 50% or more of
the shares in the corporation (whether individually or in the aggregate with its
Affiliates) is a Person that Controls that corporation.

 

“Crowdfunding” means the practice of funding a project or venture by raising
capital by either of the following methods:

 

(i)Via general solicitation (i.e., marketing directed to the public at large,
whether via the internet or otherwise) that (A) names Freddie Mac, or (B) names
or contains any information about the Mortgaged Property.

 

(ii)From unaccredited investors in a public offering (e.g., under the related
exemptions of Title III or Title IV of the Jumpstart Our Business Startups
(JOBS) Act.

 

“Default Rate” is defined in the Note.

 

“Disclosure Document” is defined in Section 10.10.

 

“Economic Sanctions Laws” means the foreign assets control regulations, 31
C.F.R. Chapter V, as amended, and any amending federal legislation or executive
order relating thereto, as administered by OFAC.

 

“Eligible Account” means an identifiable account which is separate from all
other funds held by the holding institution that is either (i) an account or
accounts maintained with the corporate trust department of a federal or
state-chartered depository institution or trust company which complies with the
definition of Eligible Institution, or (ii) a segregated trust account or
accounts maintained with the corporate trust department of a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

 

“Eligible Institution” means a federal or state chartered depository institution
or trust company insured by the Federal Deposit Insurance Corporation, the short
term unsecured debt obligations or commercial paper of which are rated at least
A-1 by Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., P-1 by Moody’s Investors Service, Inc. and F-3 by Fitch, Inc.
in the case of accounts in which funds are held for 30 days or less or, in the
case of letters of credit or accounts in which funds are held for more than 30
days, the long term unsecured debt obligations of which are rated at least “A”
by Fitch, Inc. and Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and “A2” by Moody’s Investors Service, Inc. If at
any time an Eligible Institution does not meet the required rating, then the
Loan Servicer must move the Eligible Account within 30 days of such event to an
appropriately rated Eligible Institution.

 

“Eligible Lease” means, unless otherwise approved by Lender, a written Lease
that satisfies all of the following characteristics:

 

(i)It is on a form approved by Lender.

 

(ii)It is executed by an Eligible Tenant and Borrower, or Property Manager on
behalf of Borrower (or, in the case of a Lease existing on the Closing Date,
such Lease has been assigned to Borrower).

 

Loan Agreement – SFRPage 51

 

 

(iii)It has a rental rate and terms consistent with existing local market rates
and terms.

 

(iv)As of the date the Lease was executed, the Lease had an initial term of at
least 6 months and not more than 2 years.

 

(v)It complies with all applicable law in all material respects and includes all
disclosures required by applicable law.

 

(vi)It covers 100% of the square footage of the applicable Mortgaged Property or
Unit.

 

(vii)It does not include any purchase option, right of refusal, right of first
offer or other similar interest in any Property in favor of any Tenant or other
Person.

 

“Eligible Tenant” means a bona fide third-party lessee of a Mortgaged Property
who satisfies each of the following criteria:

 

(i)Borrower or Property Manager has verified, based on bona fide written
documentation, that the tenant has sufficient financial resources to satisfy its
obligations under the Lease for the Mortgaged Property.

 

(ii)The tenant is not subject to an ongoing Bankruptcy Event as such date of
initial screening (or if not so initially screened, as of the Closing Date).

 

(iii)The tenant is not a Loan Party, Affiliate of any Loan Party, or any
Immediate Family Member of any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor provision.

 

“Fixtures” is defined in the Security Instrument.

 

“FHFA” means the Federal Housing Finance Authority.

 

“FHFA SCP List” means the Suspended Counterparty List maintained by the FHFA
which is currently published at
https://www.fhfa.gov/SupervisionRegulation/LegalDocuments/suspendedcounterpartyprogram.

 

“Freddie Mac” means the Federal Home Loan Mortgage Corporation.

 

“Governmental Authority” means any board, commission, department, agency or body
of any municipal, county, state or federal governmental unit, or any subdivision
of any of them, which has or acquires jurisdiction over any Mortgaged Property,
or the use, operation or improvement of any Mortgaged Property, or over
Borrower.

 

“Guarantor” means the Person(s) required by Lender to guaranty all or a portion
of Borrower’s obligations under the Loan Documents, as set forth in the
Guaranty. The required Guarantors as of the Effective Date are set forth in
Article I.

 

“Guaranty” means the Guaranty (whether one or more) executed by Guarantor and/or
any replacement or supplemental guaranty executed pursuant to the terms of this
Loan Agreement.

 

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives; flammable
materials; radioactive materials; polychlorinated biphenyls (PCBs) and compounds
containing them; lead and lead-based paint; asbestos or asbestos containing
materials in any form that is or could become friable; underground or
above-ground storage tanks, whether empty or containing any substance; any
substance the presence of which on any Mortgaged Property is prohibited by any
Governmental Authority; any substance that requires special handling and any
other material or substance now or in the future that (i) is defined as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “toxic
substance,” “toxic pollutant,” “contaminant,” or “pollutant” by or within the
meaning of any Hazardous Materials Law, or (ii) is regulated in any way by or
within the meaning of any Hazardous Materials Law.

 

Loan Agreement – SFRPage 52

 

 

“Hazardous Materials Event” is defined in Section 6.12(c).

 

“Hazardous Materials Law” and “Hazardous Materials Laws” means any and all
federal, state and local laws, ordinances, regulations and standards, rules,
policies and other governmental requirements, administrative rulings and court
judgments and decrees in effect now or in the future, including all amendments,
that relate to Hazardous Materials or the protection of human health or the
environment and apply to Borrower or to any Mortgaged Property. Hazardous
Materials Laws include the Comprehensive Environmental Response, Compensation
and Liability Act, 42 U.S.C. Section 9601, et seq., the Resource Conservation
and Recovery Act of 1976, 42 U.S.C. Section 6901, et seq., the Toxic Substance
Control Act, 15 U.S.C. Section 2601, et seq., the Clean Water Act, 33 U.S.C.
Section 1251, et seq., and the Hazardous Materials Transportation Act, 49 U.S.C.
Section 5101 et seq., and their state analogs.

 

“HOA” means a homeowners or condominium association, board, corporation or
similar entity with authority to create a Lien on a Mortgaged Property as a
result of the non-payment of HOA Fees that are payable with respect to such
Mortgaged Property.

 

“HOA Fees” means all homeowner’s and condominium dues, fees, assessments and
impositions, and any other charges levied or assessed or imposed against a
Mortgaged Property, or any part thereof, by an HOA.

 

“HOA Reserve Fund” is defined in Section 4.02(a).

 

“Immediate Family Members” means a Person’s spouse, parent (including
step-parent), child (including stepchild), grandchild (including
step-grandchild) or sibling (including step-siblings).

 

“Improvements” is defined in the Security Instrument.

 

“Indebtedness” means (i) the principal of, (ii) interest at the fixed or
variable rate set forth in the Note on the principal of, and (iii) all other
amounts due at any time under, the Note, this Loan Agreement or any other Loan
Document, including prepayment charges, late charges, default interest, and
advances to protect the security of the Security Instrument as provided in
Section 8.02.

 

“Insurance” means Property Insurance, liability insurance and all other
insurance that Lender requires Borrower to maintain pursuant to this Loan
Agreement.

 

“Insurance Reserve Fund” is defined in Section 4.02(a).

 

“Land” means the land described in Exhibit A to the Security Instrument(s).

 

“Leases” is defined in the Security Instrument(s).

 

“Lender” means the entity identified as “Lender” on page 1 of this Loan
Agreement, or any subsequent holder of the Note.

 

“Lien” means any mortgage, deed of trust, deed to secure debt, security interest
or other lien or encumbrance on any Mortgaged Property or any direct or indirect
ownership interest in Borrower.

 

“Loan” is defined on page 1 of this Loan Agreement.

 

“Loan Documents” means the Note, the Security Instrument(s), the Pledge
Agreement, this Loan Agreement, the Guaranty, any Assignment of Management
Agreement, all other guaranties, all indemnity agreements, all collateral
agreements, UCC filings and any other documents now or in the future executed by
Borrower, any Guarantor or any other Person in connection with the Loan.

 

“Loan Party” means Borrower, each Guarantor and the Pledgor.

 

“Loan Servicer” means the entity that from time to time is designated by Lender
to collect payments and deposits and receive Notices under the Note, the
Security Instrument(s), the Pledge Agreement this Loan Agreement and any other
Loan Document, and otherwise to service the Loan for the benefit of Lender.

 

Loan Agreement – SFRPage 53

 

 

“Manager” or “Managers” means a Person who is named or designated as a manager
or managing member or otherwise acts in the capacity of a manager or managing
member of a limited liability company in a limited liability company agreement
or similar instrument under which the limited liability company is formed or
operated.

 

“Material Adverse Effect” means a significant detrimental effect on: (i) the
Mortgaged Properties taken as a whole, (ii) the business, prospects, profits,
operations or condition (financial or otherwise) of Borrower, (iii) the
enforceability, validity, perfection or priority of the Lien of any Loan
Document, or (iv) the ability of Borrower to perform any obligations under any
Loan Document.

 

“Maturity Date” is defined in the Note.

 

“Mold” means mold, fungus, microbial contamination or pathogenic organisms.

 

“Mortgaged Property” means, individually, and “Mortgaged Properties” means,
collectively, the residential real properties encumbered by the Security
Instruments.

 

“Non-U.S. Equity Holder” means any Person with a collective equity interest
(whether direct or indirect) of 10% or more in Borrower, and which is either (a)
an individual who is not a citizen of the United States, or (b) an entity formed
outside the United States.

 

“Note” means the Note (including any Amended and Restated Note, Consolidated,
Amended and Restated Note, or Extended and Restated Note) evidencing the
Indebtedness executed by Borrower in favor of Lender and dated as of the
Effective Date, including all schedules, riders, allonges and addenda.

 

“Notice” or “Notices” means all notices, demands, Lender approvals, and other
communication required under the Loan Documents, provided in accordance with the
requirements of Section 10.03.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“OFAC Lists” means either one of the following:

 

(i)The OFAC Specially Designated Nationals and Blocked Persons List.

 

(ii)The OFAC Consolidated Sanctions List.

 

“Other Charges” means, (i) all rent and other payments owing to any ground
lessor or to any holder of any superior interest in a Mortgaged Property, (ii)
HOA Fees and (iii) any other charges levied or assessed or imposed against a
Property, or any part thereof, other than Taxes.

 

“Payment Date” has the meaning given to it in the Note.

 

“Person” means any natural person, sole proprietorship, corporation, general
partnership, limited partnership, limited liability company, limited liability
partnership, limited liability limited partnership, joint venture, association,
joint stock company, bank, trust, estate, unincorporated organization, any
federal, state, county or municipal government (or any agency or political
subdivision thereof), endowment fund or any other form of entity.

 

“Personalty” is defined in the Security Instrument(s).

 

“Pledge Agreement” the Pledge Agreement (whether one or more) executed by
Pledgor.

 

“Pledgor” means the Person who own 100% of the direct interests in Borrower,
which interest is pledged to the Lender pursuant to the Pledge Agreement. The
required Pledgor as of the Effective Date is set forth in Article I.

 

“Preapproved Intrafamily Transfer” is defined in Section 7.04.

 

“Prepayment” is defined in the Note.

 

Loan Agreement – SFRPage 54

 

 

“Principal” is defined in the Note.

 

“Prior Lien” means a pre-existing mortgage, deed of trust or other Lien
encumbering the Mortgaged Property.

 

“Priority Repairs” are identified in Exhibit B.

 

“Prohibited Activity or Condition” means each of the following:

 

(i)The presence, use, generation, release, treatment, processing, storage
(including storage in above-ground and underground storage tanks), handling or
disposal of any Hazardous Materials on or under a Mortgaged Property.

 

(ii)The transportation of any Hazardous Materials to, from or across a Mortgaged
Property.

 

(iii)Any occurrence or condition on a Mortgaged Property, which occurrence or
condition is or may be in violation of Hazardous Materials Laws.

 

The term “Prohibited Activity or Condition” excludes the safe and lawful use and
storage of each of the following materials, so long as the materials are used,
stored, handled, transported, and disposed of in compliance with Hazardous
Materials Laws:

 

(A)Prepackaged supplies, cleaning materials, and petroleum products customarily
used in the operation and maintenance of comparable properties.

 

(B)Cleaning materials, personal grooming items, and other items sold in
pre-packaged containers for consumer use and used by tenants and occupants of
residential units in the Mortgaged Properties.

 

(C)Petroleum products used in the operation and maintenance of motor vehicles
from time to time located on the Mortgaged Property’s parking areas.

 

“Prohibited Parties List” means any one or more of the following:

 

(i)The OFAC Lists.

 

(ii)The FHFA SCP List.

 

“Property Document” means each agreement relating to a Mortgaged Property and
each other instrument binding on any Mortgaged Property, including any
reciprocal easement agreement, declaration of covenants, conditions and
restrictions and any condominium or home owner’s association governing
documents, rules and regulations.

 

“Property Improvement” is defined in Section 6.09(e)(v)

 

“Property Jurisdiction” means the jurisdiction in which the Land is located for
any particular Mortgaged Property.

 

“Property Manager” or “Property Managers” means the Person(s) that manage the
Mortgaged Properties as of the Effective Date as listed in Article I, or other
residential rental property manager(s) approved by Lender to manage the
Mortgaged Properties.

 

“Rating Agencies” means Fitch, Inc., Moody’s Investors Service, Inc., or
Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc., Kroll Bond Rating Agency, Inc. or any successor entity of the foregoing,
or any other nationally recognized statistical rating organization.

 

“Regulatory Agreement” means any recorded or unrecorded agreement with a
Regulatory Agreement Agency that encumbers any Mortgaged Property and which
imposes use, occupancy and/or rent restrictions on any Mortgaged Property and/or
its operation.

 

Loan Agreement – SFRPage 55

 

 

“Regulatory Agreement Agency” means a Governmental Authority, acting through any
authorized representative, or any quasi-governmental authority, that is entitled
to enforce the provisions of a Regulatory Agreement that encumbers any Mortgaged
Property.

 

“Related Party” means all the following:

 

(i)Borrower.

 

(ii)Any general partner of Borrower if Borrower is a general partnership.

 

(iii)Any Guarantor.

 

(iv)Any Person that holds, directly or indirectly, any ownership interest
(including any shareholder, member or partner) in Borrower, any general partner
of Borrower if Borrower is a general partnership, any Guarantor, or any Person
that has a right to manage Borrower, any general partner of Borrower if Borrower
is a general partnership, or any Guarantor.

 

(v)Any Person in which Borrower, any general partner of Borrower if Borrower is
a general partnership, or any Guarantor has any ownership interest (direct or
indirect) or right to manage.

 

(vi)Any Person in which any partner, shareholder, or member of Borrower, any
general partner of Borrower if Borrower is a general partnership, or any
Guarantor has an ownership interest or right to manage.

 

(vii)Any Person in which any Person holding an interest in Borrower, any general
partner of Borrower if Borrower is a general partnership, or any Guarantor also
has any ownership interest.

 

(viii)Any creditor of Borrower that is related by blood, marriage or adoption to
Borrower or any Guarantor.

 

(ix)Any creditor of Borrower or any general partner of Borrower if Borrower is a
general partnership that is related to any partner, shareholder or member of, or
any other Person holding an interest in, Borrower, any general partner of
Borrower if Borrower is a general partnership, or any Guarantor.

 

“Release Amount” means one of the following, as applicable:

 

(i)For a Release Property where there is no continuing Event of Default, 115% of
the Allocated Loan Amount for such Mortgaged Property.

 

(ii)For a Release Property where there is a continuing Event of Default, the
greater of 115% of the Allocated Loan Amount for such Mortgaged Property and
100% of Transfer Proceeds for such Mortgaged Property.

 

(iii)For a Mandatory Release Property, 100% of the Allocated Loan Amount for
such Mortgaged Property.

 

“Release Cap” - means the number of Mortgaged Properties that are eligible for
release under Section 7.05 and set forth in Article I.

 

“Release Property” is defined in Section 7.05.

 

“Release Property Processing Fee” means a nonrefundable fee of $400 for Lender’s
review of a proposed Release Property Transfer.

 

“Rent(s)” is defined in the Security Instrument(s).

 

Loan Agreement – SFRPage 56

 

 

“Rent Schedule” means a written schedule for the Mortgaged Properties showing
the name of each tenant, and for each tenant, the space occupied, the lease
expiration date, the rent payable for the current month, the date through which
rent has been paid, and any related information requested by Lender. The Rent
Schedule should be prepared using the template available from Lender, which may
be revised from time to time, or in a format otherwise acceptable to Lender.

 

“Repairs” means all repairs made to the Mortgaged Properties, including all
Priority Repairs.

 

“Replacement Cost” means the estimated replacement cost of the Improvements,
Fixtures, and Personalty, excluding any deduction for depreciation, all as
determined annually by Borrower using customary methodology and sources of
information acceptable to Lender. Replacement Cost will not include the cost to
reconstruct foundations or site improvements, such as driveways, parking lots,
sidewalks, and landscaping.

 

“Required Rent to Debt Service Ratio” means the ratio set forth in Article I.

 

“Reserve Fund” means the Tax Reserve Fund, Insurance Reserve Fund, Special
Purpose Reserve Fund, Capital Replacement and Repair Reserve Fund, HOA Reserve
Fund, and any other account established pursuant to Article IV.

 

“Restoration” is defined in Section 6.10(i).

 

“Secondary Market Transaction” means: (i) any sale or assignment of this Loan
Agreement, the Note and the other Loan Documents to one or more investors as a
whole loan, (ii) a participation of the Loan to one or more investors, (iii) any
deposit of the Loan Documents with a trust or other entity which may sell
certificates or other instruments to investors evidencing an ownership interest
in the assets of such trust or other entity, or (iv) any other sale, assignment
or transfer of the Loan or any interest in the Loan to one or more investors.

 

“Securitization” means a transaction in which the Note or any portion of the
Note is assigned to a REMIC or grantor trust.

 

“Security Instrument” means the mortgage(s), deed(s) of trust, deed(s) to secure
debt or other similar security instrument(s) encumbering one or more Mortgaged
Properties and securing Borrower’s performance of its Loan obligations,
including Borrower’s obligations under the Note and this Loan Agreement
(including any Amended and Restated Security Instrument, Consolidation,
Modification and Extension Agreement, Extension and Modification Agreement or
similar agreement or instrument amending and restating existing security
instruments).

 

“Tax Code” means the Internal Revenue Code of the United States, 26 U.S.C.
Section 1 et seq.

 

“Tax Reserve Fund” is defined in Section 4.02(a).

 

“Taxes” means all taxes, assessments, vault rentals and other charges, if any,
whether general, special or otherwise, including all assessments for schools,
public betterments and general or local improvements, which are levied, assessed
or imposed by any public authority or quasi-public authority, and which, if not
paid, will become a Lien on the Land or the Improvements, including any payments
made in lieu of Taxes.

 

“Transfer” means any of the following: (i) a sale, assignment, transfer or other
disposition or divestment of any direct or indirect interest in Borrower, a
Person that Controls Borrower, or a Mortgaged Property (whether voluntary,
involuntary or by operation of law), (ii) the granting, creating or attachment
of a Lien, encumbrance or security interest (whether voluntary, involuntary or
by operation of law), (iii) the issuance or other creation of an ownership
interest in a legal entity, including a partnership interest, interest in a
limited liability company or corporate stock, (iv) the withdrawal, retirement,
removal or involuntary resignation of a partner in a partnership or a member or
Manager in a limited liability company, (v) the merger, dissolution,
liquidation, or consolidation of a legal entity or the reconstitution of one
type of legal entity into another type of legal entity and (vi) a change of
Guarantor.

 

For purposes of defining the term “Transfer,” the term “partnership” means a
general partnership, a limited partnership, a joint venture, a limited liability
partnership, or a limited liability limited partnership and the term “partner”
means a general partner, a limited partner, or a joint venturer.

 

Loan Agreement – SFRPage 57

 

 

“Transfer” does not include any of the following: (i) a conveyance of a
Mortgaged Property at a judicial or nonjudicial foreclosure sale under the
Security Instrument, (ii) a Mortgaged Property becoming part of a bankruptcy
estate by operation of law under the Bankruptcy Code or (iii) the filing or
recording of a Lien against a Mortgaged Property for local taxes and/or
assessments not then due and payable.

 

“Transfer Date” means the date upon which a Transfer of a Mortgaged Property is
consummated.

 

“Transfer Expenses” means, with respect to the Transfer of any Property, the
reasonable expenses of Borrower incurred in connection therewith (not to exceed
six percent (6.00%) of all gross amounts realized), for any of the following:
(i) third party real estate commissions, (ii) the closing costs of the purchaser
of such Property actually paid by Borrower and (iii) Borrower’s miscellaneous
closings costs, including title, escrow and appraisal costs and expenses.

 

“Transfer Fee” means a fee paid when the Transfer is completed. Unless otherwise
specified, the Transfer Fee will be 1% of the outstanding principal balance of
the Indebtedness as of the date of the Transfer.

 

“Transfer Proceeds” means, with respect to the Transfer of any Property, the
gross sales price for such Property (including any earnest money, down payment
or similar deposit included in the total sales price paid by the purchaser),
less Transfer Expenses.

 

“Transfer Processing Fee” means a nonrefundable fee of $15,000 for Lender’s
review of a proposed or completed Transfer.

 

“UCC” means the Uniform Commercial Code as promulgated in the applicable
jurisdiction.

 

“Unit” means each separate legal address comprising all or part of a Mortgaged
Property.

 

“Work” is defined in Section 6.14(b)

 

Loan Agreement – SFRPage 58

 

 

Reven Housing Funding 1, LLC, as Borrower

 

By: /s/ Thad Meyer   Name: Thad Meyer   Title: Chief Financial Officer  

 

 

Loan Agreement – SFRPage 1

 

 

Arbor Agency Lending, LLC, as Lender

 



By:   /s/ Adam Dratch   Name: Adam Dratch   Title: VP. Closing  



 

Loan Agreement – SFRPage 2

 